Exhibit 10.24

SUBLEASE

THIS SUBLEASE, made and entered into as of the 7th day of March 2016, by and
between PLANCK, LLC, a Delaware Limited Liability Company, having an office and
place of business c/o Patch Media, 134 W. 29th St., 11th F1, New York, NY 10001
hereinafter called “Sublessor”, and ALDEYRA THERAPEUTICS, INC., a Delaware
corporation, having an office and principal place of business at 131 Hartwell
Avenue, Suite 320, Lexington, MA 02421, hereinafter called “Sublessee”.

W I T N E S S E T H:

WHEREAS, by a certain written lease agreement dated June 3, 2014 (the “Master
Lease”), WLC THREE VI, L.L.C. (“Owner”) leased to Sublessor those certain
premises (“Premises”) consisting of approximately 3,188 rentable square feet of
space on the 3rd floor of the building (“Building”) located at and commonly
known as 131 Hartwell Avenue, Lexington, Massachusetts, which, together with
such other improvements and appurtenances therein mentioned, are more
particularly described in said Master Lease; and

WHEREAS, Sublessee desires to sublease and hire from Sublessor, and Sublessor is
willing to sublet to Sublessee, the entire Premises as described in said Master
Lease, as shown on the floor plan attached hereto as Exhibit “A” (hereinafter
called the “Sublease Premises”), on the terms and conditions more particularly
hereinafter set forth; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Master Lease.

 

1 | Page



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained, Sublessor and Sublessee agree as follows:

1. Sublessor, for and in consideration of the rents and covenants specified to
be paid, performed and observed by Sublessee, does hereby let, sublet, lease and
demise to Sublessee the aforementioned Sublease Premises for the term and
according to the covenants and conditions contained herein, together with all
rights of Sublessor under the Master Lease with respect to use of the Common
Areas, parking and other amenities. Sublessee shall use the Sublease Premises
for general office purposes and for no other purpose whatsoever (“Sublessee’s
Permitted Use”).

2. This Sublease term (“Term”) shall commence (“Commencement Date”) on the later
to occur of (i) March 1, 2016, or (ii) one business day from the date of Owner’s
consent to this Sublease, and shall remain in effect until September 29, 2017
(“Expiration Date”), provided that Sublessor covenants that the Sublease
Premises shall be vacant, broom clean and free of all personal property of
Sublessor on the Commencement Date, Any rights or options of Sublessor under the
Master Lease to extend the term of the Master Lease, to expand the Premises, or
any rights of first offer or refusal are hereby specifically excluded from this
Sublease.

3. (a) Sublessee shall pay to Sublessor as rent for said Sublease Premises for
the term of this Sublease, the sum of twenty-one dollars ($21.00) per rentable
square foot ($66,948.00) per annum, payable in monthly installments of
$5,579.00) in advance commencing on the Commencement Date and thereafter on the
first day of each and every month during the term hereof (“Base Rent”). In the
event this Sublease commences on a date which is not the first of a month or
ends on a day which is not the last day of a month, the first month’s rent
and/or the last month’s rent, as applicable, shall be pro-rated on a per diem
basis.

 

Page 2



--------------------------------------------------------------------------------

(b) In addition, Sublessee shall promptly pay Tenant’s Proportionate Share of
Operating Expenses and Taxes (which is 4.05% of the increases in Operating
Expenses and Taxes over the Base Year, except that the Base Year shall mean
calendar year 2016 for Operating Expenses and Tax Fiscal Year 2016, i.e.,
July 1, 2015 through June 30, 2016, for Taxes) to Sublessor in addition to the
direct pass through of excess electricity costs for the Premises as provided in
Paragraph 14 of the Master Lease (together, “Additional Rent”). Such amounts
shall be payable within ten (10) days after Sublessor presents Sublessee with a
bill therefor provided that such bill shall include the invoice received by the
Sublessor from the Owner for such cost. Notwithstanding the foregoing, in the
event that the electrical supply to the Sublease Premises is separately metered
(Sublessor hereby representing that, as of the Commencement Date, the Sublease
Premises is not separately metered), then Sublessee shall open an account with
the supplier, and shall pay for the amount of electricity consumed in the
Sublease Premises directly to the applicable utility provider, provided that to
the extent that Base Rent is reduced under the Master Lease on account of such
direct metering, then Base Rent under this Sublease shall be reduced by the same
amount (it being understood that, except for Operating Expenses and excess
electricity costs as provided in Paragraph 14 of the Master Lease, electricity
is paid for on a rent inclusion basis under the Master Lease and this Sublease).
It shall be a material default under this Sublease if Sublessee fails to timely
pay for the electricity consumed in the Sublease Premises as set forth herein.
Sublessee hereby acknowledges and agrees that in the event Sublessee wishes to
use any utility or service, the cost of which is not included in the base
services provided by Owner under the terms of the Master Lease (e.g., HVAC use
outside of the normal business hours and other costs described in the Master
Lease), Sublessee shall be solely responsible for the cost of any such utility
or service utilized by Sublessee, and

 

Page 3



--------------------------------------------------------------------------------

the cost thereof shall be paid to Sublessor within ten (10) days of billing as
Additional Rent, provided that such bill shall include the invoice received by
the Sublessor from the Owner for such cost. Sublessor hereby agrees that
Sublessee may request such services directly from Owner. Sublessor agrees that
it will not impose a surcharge on such costs. Base Rent and all Additional Rent
are hereinafter collectively called “Rent”.

(d) Payment of Base Rent and Additional Rent and any other sum due and payable
hereunder shall be made to Sublessor and sent to Planck LLC, PO Box 28762, New
York, NY 10057-8762 or at such other place as Sublessor may designate in
writing, without any offset or deduction whatsoever except as otherwise
expressly set forth herein. The parties hereto agree and acknowledge that (i) no
endorsement or statement on any check or any letter accompanying any check or
payment shall be deemed to be an accord and satisfaction and Sublessor may
accept any such check or payment without prejudice to Sublessor’s right to
recover the balance or pursue any other remedy provided in this Sublease or at
law, and (ii) Sublessee shall be required to pay to Sublessor interest on any
sum of money which Sublessee is required to pay to Sublessor pursuant to the
terms of this Sublease that is not paid to Sublessor within five (5) business
days of the due date and that such interest shall be calculated at an annual
rate of 2% above the so-called “prime rate” of Citibank N.A. (or its successor),
as announced from time to time, (or the maximum percent permitted by law,
whichever is less) from the date that such sum becomes due until the date it is
paid.

4. The provisions of the Master Lease are, except as otherwise herein
specifically provided, hereby incorporated in this Sublease with the same effect
as if entirely rewritten herein, and shall fix the rights and obligations of the
parties hereto with respect to the Sublease Premises with the same effect as if
Sublessor and Sublessee were, respectively, the landlord and tenant named in the
Master Lease. Except with

 

Page 4



--------------------------------------------------------------------------------

respect to the payment of Rent and the Security Deposit under the Master Lease,
Sublessee hereby covenants to perform the covenants and undertakings of
Sublessor as tenant under the Master Lease to the extent the same are applicable
to the Sublease Premises during the Term of this Sublease, and agrees not to do
or permit to be done any act which shall result in a violation of any of the
terms and conditions of said Master Lease. Except as otherwise specifically
provided herein, Sublessee is to have the benefit of the covenants and
undertakings of Owner as landlord in the Master Lease to the extent the same are
applicable to the Sublease Premises during the term of this Sublease. It is
expressly understood and agreed, however, that SUBLESSOR is not in the position
to render any of the services or to perform any of the obligations required of
Sublessor by the terms of this Sublease, and that performance by Sublessor of
its obligations hereunder are conditioned upon due performance by Owner of its
corresponding obligations under the Master Lease. It is further understood and
agreed, therefore, that notwithstanding anything to the contrary contained in
this Sublease, Sublessor shall not be in default under this Sublease for failure
to render such services or perform such obligations required of Sublessor by the
terms of this Sublease which are the responsibility of the Owner as landlord
under the Master Lease, but Sublessor agrees to take all reasonable measures to
insure that Owner performs said obligations. The term “reasonable measures”
shall not include legal action against Owner for its failure to so perform
unless Sublessee agrees to pay all costs and expenses in connection therewith
which shall be payable as Additional Rent. With respect to any obligation of
Sublessee to be performed under this Sublease for which a specific time for
performance is not set forth herein, when the Master Lease grants Sublessor a
specific number of days to perform its obligations thereunder, Sublessee shall
have two (2) fewer days to perform. With respect to approval required to be
obtained by “Landlord” under the Master Lease, such consent must be obtained
from Owner and Sublessor and the approval of Sublessor may considered reasonably
withheld if Master Landlord’s consent is not obtained, provided that Sublessor
shall use reasonable efforts to obtain the consent or approval of Owner.

 

Page 5



--------------------------------------------------------------------------------

5. The parties agree that the following provisions of the Master Lease are, for
the purposes of this Sublease, hereby deleted:

All references in the Master Lease to “Landlord’s” or “Owner’s Work”; the
parties acknowledging that neither Landlord nor Sublessor are required to
complete any improvements or alterations to the Sublease Premises;

All references to Rent Abatements; the parties acknowledge that there are no
subrent abatements except as expressly set forth herein;

All references to security deposits; the parties acknowledge that no security
deposit is required of Subtenant under this Sublease;

The remaining provisions of said Master Lease shall, for the purposes of this
Sublease and to the extent that same are applicable, remain in full force and
effect as between Sublessor and Sublessee as provided in Paragraph 4 of this
Sublease, except as said provisions have been otherwise amended or modified by
this Sublease. Should there be any conflict between the terms of this Sublease
as specifically set out herein and the terms of the Master Lease which are
incorporated herein by reference, the terms specifically set out herein shall
control.

6. It is further understood and agreed that some of the provisions of the Master
Lease incorporated herein by reference are hereby amended as follows:

Paragraph 15 (“Insurance”) shall require Sublessee to name Sublessor and Owner
as additional insureds on Sublessee’s liability coverage;

 

Page 6



--------------------------------------------------------------------------------

Any provision of the Master Lease that requires the prior written consent of
Owner shall also require the prior written consent of Sublessor, provided that
Sublessor’s consent shall not be unreasonably withheld, delayed or conditioned;

Sublessee shall have no right to enter the Sublease Premises until Owner
consents to this Sublease, except for the purposes of taking measurements, and
permitting its professionals to examine the space in anticipation of moving into
the Premises;

Sublessee shall only be entitled to a refund of Additional Rent to the extent
that Sublessor receives such reimbursement from the Owner except to the extent
that Owner withholds payment from Sublessor on account of a dispute with
Sublessor;

Sublessor, as sublessor hereunder, shall not be required to carry the insurance
required to be carried by Landlord under the Master Lease; and

Subject to Owner’s consent as set forth in the Master Lease, Sublessee shall
have all signage rights granted to Sublessor under the Master Lease.

7. Any holding over by Sublessee beyond the Expiration Date of this Sublease
shall be deemed unlawful unless expressly consented to by Sublessor in writing,
and Sublessor shall be entitled to any and all remedies in law or in equity by
reason of such unlawful holding over by Sublessee. Sublessee agrees to indemnify
and save Sublessor harmless against and from any and all loss, cost, expense and
liability incurred by Sublessor under the Master Lease by reason of any such
holding over, including any consequential damages.

8. All notices, requests, demands and other communications with respect to this
Sublease, whether or not herein expressly provided for, shall be in writing and
shall be deemed to have been duly given the next business day after being
deposited (in time for delivery by such service on such business day) with
Federal Express or another national courier service, for delivery to the parties
at the addresses listed below, or to such other address or addresses as may
hereafter be designated by either party in writing for such purpose:

 

Page 7



--------------------------------------------------------------------------------

Sublessor:

PLANCK, LLC

c/o Patch Media

134 W. 29th St., 11th F1

New York, NY 10001

Sublessee:

ALDEYRA THERAPEUTICS, INC.

131 Hartwell Avenue, Suite 320

Lexington, MA 02421

Attention: Stephen Tulipano, CFO

9. This Sublease is subject and subordinate to the Master Lease in all respects,
which Master Lease is attached hereto as Exhibit “B”. Sublessee acknowledges
that it has received a copy of said Master Lease and amendments and that no
right, power or privilege granted to Sublessee benefiting Sublessee or binding
Sublessor shall be operative if and to the extent that such exercise, enjoyment
or operation would not be permitted by or would violate any term, covenant or
condition of the Master Lease. Sublessor shall not voluntarily terminate or
surrender the Master Lease. In the event of the expiration or earlier
termination of the Master Lease, this Sublease shall automatically terminate on
the date of the expiration or termination of the Master Lease, which shall be no
less than thirty days from the date written notice is given to the Subtenant;
provided, however, that those terms and conditions of this Sublease, that, by
their nature, suggest at least partial performance or enforcement following such
expiration or termination, including, but not limited to, indemnity obligations,
shall survive any such expiration or termination of the Sublease. Further, in
the event of any damage to or destruction of the Premises or the Building or in
the

 

Page 8



--------------------------------------------------------------------------------

event that the Premises or the Building (or any portion thereof, including, any
parking spaces allocated to Sublessor under the Master Lease) are taken for any
public or quasi-public use in condemnation proceedings or by any right of
eminent domain or sale in lieu of condemnation and if Sublessor or Owner elect
to terminate the Master Lease pursuant to the terms of the Master Lease as a
result of such damage, destruction or condemnation, then this Sublease shall
automatically terminate. Upon any termination of this Sublease pursuant to the
foregoing provisions of this Paragraph 9, Sublessee shall not have any right or
claim against Sublessor on account of such termination. Sublessor, as “Tenant”
under the Master Lease shall be entitled to any and all awards from any such
condemnation permitted under the Master Lease without any payment to Sublessee,
except that in the event such condemnation occurs prior to the second
anniversary of the Sublease, Sublessee shall be entitled to a payment equaling
the reasonable costs of moving from the Premises. Sublessee hereby waives any
and all rights to pursue a reward in respect of condemnation loss against any
condemning authority. Sublessor represents that it has not received any notice
of condemnation proceedings, and has no actual knowledge of any condemnation
proceedings.

10. Sublessee shall not assign this Sublease. Further, Sublessee shall not,
without the prior written consent of Sublessor, which shall not be unreasonably
withheld, delayed or conditioned, let or underlet or permit the said Sublease
Premises or any part thereof to be used by others for hire. Any such assignment
or sublet in violation of the foregoing shall, at the option of Sublessor, be
void and of no force or effect.

 

Page 9



--------------------------------------------------------------------------------

11. Sublessee acknowledges that it has inspected the Sublease Premises demised
hereunder, and, except as otherwise expressly set forth herein, agrees to accept
the Sublease Premises in “AS IS” “WHERE IS CONDITION” condition “WITH ALL
FAULTS” and subject to all applicable zoning, federal, state and local laws,
ordinances and regulations governing and regulating the Sublease Premises,
including but not limited to the Americans with Disabilities Act, and any
covenants and restrictions of record and all matters disclosed thereby and by
any exhibits attached to this Sublease. Sublessee further acknowledges that,
except as otherwise expressly set forth herein, neither Sublessor or Owner has
made any representations or warranties whatsoever with respect to the Sublease
Premises, expressed and/or implied, or arising by operation of law, including,
but not limited to, any warranty of condition, habitability, merchantability or
fitness for a particular purpose and Sublessee agrees that neither Sublessor nor
Owner have any obligation to alter or repair the Sublease Premises or to prepare
the same in any way for Sublessee’s occupancy or use (provided that the
foregoing shall not derogate from Owner’s repair and maintenance obligations
under the Master Lease). Sublessor does not repeat or make any representation or
warranty made by Owner in the Master Lease. Notwithstanding the foregoing,
Sublessor represents that it has not received notice and has no actual knowledge
that the conditions of the Subleased Premises is in violation of any
Massachusetts or United States rules or regulations. Notwithstanding anything to
the contrary contained herein, Sublessee shall make no alterations or
improvements on or to the Sublease Premises without first obtaining the prior
written consent of Sublessor and Owner, which consent of Sublessor shall not be
unreasonably withheld, delayed or conditioned. Sublessee agrees and acknowledges
that in granting consent to any Sublessee alterations, Owner may impose numerous
conditions, procedures, fees and other requirements in accordance with the
Master Lease.

 

Page 10



--------------------------------------------------------------------------------

12. Intentionally deleted.

13. SUBLESSOR and Sublessee each represent and warrant to the other that it has
had no dealings with any real estate broker or agent in connection with the
negotiation of this Sublease. The parties know of no real estate broker or agent
who is or might be entitled to a commission in connection with this Sublease.
Sublessor and Sublessee each agree to indemnify, defend and hold the other
harmless from all costs and liabilities, including reasonable attorneys’ fees
and costs, arising out of or in connection with claims made by any other broker
or individual who alleges that it is entitled to commissions or fees with regard
to this Sublease as a result of dealings it had with the indemnifying party.

14. (a) Sublessee shall indemnify and save harmless Sublessor and its officers,
directors, agents and employees, against and from any and all liability, damage,
expense, cause of action, suits, claims or judgments for injury or death to
persons or damage to property sustained by anyone in and about said Sublease
Premises or any part thereof, arising out of or in any way connected with
Sublessee’s or its agents, employees, contractors or invitees, use or occupation
of the Sublease Premises or any breach of this Sublease or the Master Lease.
Furthermore, all furnishings, fixtures, equipment, and property of every kind
and description of Sublessee and of persons claiming by or through Sublessee
which may be on the Sublease Premises shall be at the sole risk and hazard of
Sublessee and no part of loss or damage thereto for whatever cause is to be
charged to or borne by Sublessor.

(b) Sublessor shall indemnify and save harmless Sublessee and its officers,
directors, agents and employees, against and from any and all liability, damage,
expense, cause of action, suits, claims or judgments for injury or death to
persons or damage to property sustained by anyone in and about said Sublease
Premises or any part thereof, arising out of or in any way connected with
Sublessor’s or its agents, employees, contractors or invitees, use or occupation
of the Sublease Premises or any breach of this Sublease or the Master Lease.

 

Page 11



--------------------------------------------------------------------------------

15. Sublessee shall not cause or permit any “Hazardous Substances” (as
hereinafter defined) to be used, stored, generated or disposed of in, on or
about the Sublease Premises by Sublessee, its agents, employees, contractors or
invitees, except for such de minimis quantities of Hazardous Substances commonly
found in office environments and which are necessary to Sublessee’s business.
Any such Hazardous Substances permitted on the Sublease Premises as hereinabove
provided, and all containers therefor, shall be used, kept, stored and disposed
of in a manner that complies with all federal, state and local laws or
regulations applicable to any such Hazardous Substances. Sublessee shall
indemnify and hold harmless Sublessor from any and all claims, damages, fines,
judgments, penalties, costs, expenses or liabilities (including, without
limitation, any and all sums paid for settlement of claims, attorneys’ fees,
consultant and expert fees) arising during or after the Sublease term from or in
connection with the use, storage, generation or disposal of Hazardous Substances
in, on or about the Sublease Premises by Sublessee, Sublessee’s agents,
employees, contractors or invitees. As used herein, “Hazardous Substances” means
any substance with is toxic, ignitable, reactive, or corrosive and which is
regulated by any state or local government or by the United States government.
“Hazardous Substances” includes any and all material or substances which are
defined as “hazardous waste”, “extremely hazardous waste” or a “hazardous
substance” pursuant to state, federal or local governmental law. “Hazardous
Substances” includes but is not restricted to asbestos, polychlorinated
biphenyls (“PCBs”) and petroleum products. Sublessor represents and covenants
that, as of the Commencement Date, the Sublease Premises shall be free of
Hazardous Substances.

 

Page 12



--------------------------------------------------------------------------------

16. This Agreement and any Exhibits attached hereto:

(a) Contain the entire agreement among the parties hereto with respect to the
subject matter covered hereby;

(b) May not be amended or rescinded except by an instrument in writing executed
by each of the parties hereto;

(c) Shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto;

(d) May be executed in one or more counterparts, each of which, when so executed
and delivered shall be deemed an original and all of which taken together shall
constitute one and the same instrument;

(e) In the event that any covenant, condition or other provision herein
contained is held to be invalid, void or illegal by any court of competent
jurisdiction, the same shall be deemed severable from the remainder of this
Sublease and shall in no way affect, impair or invalidate any other covenant,
condition or other provision herein contained. If such condition, covenant or
other provision shall be deemed invalid due to its scope or breadth, such
covenant, condition or other provisions shall be deemed valid to the extent of
the scope or breadth permitted by law;

(f) Sublessee represents and warrants that this Sublease has been duly
authorized, executed, and delivered by and on behalf of Sublessee, and that this
Sublease constitutes the valid, binding and enforceable agreement of the
Sublessee in accordance with the terms hereof. Sublessor represents and warrants
that this Sublease has been duly authorized, executed, and delivered by and on
behalf of Sublessor, and that this Sublease constitutes the valid, binding and
enforceable agreement of the Sublessor in accordance with the terms hereof;

 

Page 13



--------------------------------------------------------------------------------

(g) The waiver by Sublessor or Sublessee of any breach of any term, condition or
covenant of this Sublease shall not be deemed to be a waiver of such provision
or any subsequent breach of the same or any other term, condition or covenant of
this Sublease. No covenant, term or condition of this Sublease shall be deemed
to have been waived by Sublessor or Sublessee unless such waiver is in writing
and signed by the waiving party;

(h) Sublessor may transfer the Sublease Premises and any of its rights under
this Sublease or Master Lease without the consent of Sublessee. In the event
that Sublessor, or any successor to the Sublessor’s interest in the Sublease
Premises, shall sell, convey, transfer or assign the Sublease Premises, all
liabilities and obligations on the part of Sublessor, or such successor, under
this Sublease, shall thereupon and thereby be released, and thereupon all such
liabilities and obligations shall be binding upon the new sublessor and
Sublessee shall look solely to such new sublessee for the performance of any of
Sublessor’s obligations hereunder. This Sublease and Sublessee’s rights and
obligations hereunder shall not otherwise be affected by any such sale,
conveyance, transfer or assignment and Sublessee agrees to attorn to such new
owner and execute any such documents evidencing such attornment;

(i) The submission of this Sublease for examination or the negotiation of the
transaction described herein or the execution of this Sublease by only one of
the parties shall not in any way constitute an offer to sublease on behalf of
either Sublessor or Sublessee, and this Sublease shall not be binding on either
party until duplicate originals thereof, duly executed on behalf of both
parties, have been delivered to each of the parties hereto; and

(j) To the extent that Sublessor is entitled to an abatement of Rent under the
Master Lease on account of a casualty, condemnation, a failure of services or a
default of Owner, Sublessee shall be entitled to a corresponding abatement of
Rent under this Sublease.

 

Page 14



--------------------------------------------------------------------------------

17. This Sublease is subject to and conditioned upon the written consent of
Owner to this subletting, such consent to be given by Owner, per separate
written agreement (“Owner’s Consent Form”), no later than sixty (60) days after
the date of this Sublease. In the event that the Owner fails to give its consent
on or before the date that is sixty (60) days after the date of this Sublease,
this Sublease shall be terminable by either Sublessee or Sublessor. Sublessee
shall have no right to access the Sublease Premises or perform any work therein
until such time as Sublessee has received an Owner’s Consent Form acceptable to
Sublessor and Sublessee in their respective reasonable discretion. Without
limiting the foregoing, it is understood and agreed that the Owner’s Consent
Form shall not be deemed acceptable unless Owner agrees therein to waive Owner’s
relocation right under Section 28 of the Master Lease. Sublessor shall use
reasonable efforts to promptly obtain an acceptable Owner’s Consent Form.

18. Upon the expiration or sooner termination of the Sublease, Sublessee shall
be responsible, to the extent required under the Master Lease, for the
restoration of the Sublease Premises, but only to the extent of the removal of
any and all alterations, furnishings, fixtures and wiring undertaken by
Sublessee (it being understood and agreed that Sublessor shall remain
responsible for the removal and restoration of all alterations, furnishings,
fixtures and wiring undertaken by Sublessor to the extent required under the
Master Lease). Notwithstanding the foregoing, in the event that Sublessee shall
fail to restore the Sublease Premises to the extent required of Sublessee
hereunder, Sublessor shall have the right to enter upon the Sublease Premises,
in order to restore the same in accordance with the provisions hereof without
incurring any liability or damages to the Sublessee and Sublessee shall have no
right to abate Rent as

 

Page 15



--------------------------------------------------------------------------------

result of such entry by Sublessor. Notwithstanding the foregoing, provided
(i) Sublessee enters into a Replacement Lease that allows Sublessee to remain in
possession of the Sublease Premises beyond the Expiration Date, or (ii) Owner
does not require any restoration in accordance with and subject to the terms of
the Master Lease, then neither Sublessor nor Sublessee shall be obligated to
comply with the restoration provisions of this Section 18.

19. Each of Sublessor and Sublessee, each as to itself, hereby represents its
compliance with all applicable anti-money laundering laws, including, without
limitation, the USA Patriot Act, and the laws administered by the United States
Treasury Department’s Office of Foreign Assets Control, including, without
limitation, Executive Order 13224 (“Executive Order”). Expect with respect to
any of Sublessor’s or Sublessee’s stock traded on a public stock exchange, each
of Sublessor and Sublessee further represents (i) that it is not, and it is not
owned or controlled directly or indirectly by any person or entity, on the SDN
List published by the United States Treasury Department’s Office of Foreign
Assets Control and (ii) that it is not a person otherwise identified by
government or legal authority as a person with whom a U.S. Person is prohibited
from transacting business. As of the date hereof, a list of such designations
and the text for the Executive Order are published under the internet website
address www.ustreas.gov/offices/enforcement/ofac. If Sublessor transfers its
interest under this Sublease by assignment or by other means (including any
transfer by operation of law) and the transferee, assignee or other successor to
Sublessor’s interest (collectively, “Sublessor Transferee”) is not a subsidiary
or affiliate of Sublessor, then, in connection with such transfer, Sublessor
Transferee shall warrant and represent to Sublessee, at the time of such
transfer, each of the foregoing warranties and representations set forth above.
If Sublessee transfers its interest under this Sublease,

 

Page 16



--------------------------------------------------------------------------------

by assignment or by other means (including any transfer by operation of law),
and the transferee, assignee or other successor to Sublessee’s interest
(collectively, “Sublessee Transferee”) is not a subsidiary or affiliate of
Sublessee, then, in connection with such transfer, Sublessee Transferee shall
warrant and represent to Sublessor, at the time of such transfer, each of the
foregoing warranties and representations set forth above.

20. Sublessor represents and covenants to Sublessee as follows:

(a) the Master Lease attached hereto as Exhibit “B” is true, correct and
complete and sets forth the entire agreement between Sublessor and Owner with
respect to the Sublease Premises;

(b) the Master Lease is scheduled to expire on September 30, 2017;

(c) Sublessor is not in default of any of its obligations as tenant under the
Master Lease;

(d) Owner is not in default of any of its obligations as landlord under the
Master Lease;

(e) Sublessor shall pay all Base Rent and Additional Rent when due under the
Master Lease and shall perform all other obligations of the tenant under Master
Lease except to the extent imposed upon Sublessee hereunder;

(f) Sublessor shall, at its expense, promptly remove or cause Owner to remove
all of Sublessor’s signage at the Sublease Premises, the Building and the Common
Areas, and shall cooperate with Sublessee, at Sublessee’s expense, to have
Sublessee’s signage installed in place thereof;

(g) Sublessor shall not amend the Master Lease or voluntarily surrender the
Sublease Premises or terminate the Master Lease without Sublessee’s prior
written consent;

 

Page 17



--------------------------------------------------------------------------------

(h) Sublessor is the owner of the entire interest of the tenant under the Master
Lease and has not subleased or granted occupancy rights in the Sublease Premises
to any other party; and

(i) Subject to the provisions of the Master Lease and this Sublease, Subtenant
shall quietly hold and enjoy the Sublease Premises during the Term.

21. This Sublease may be executed in any number of counterparts. Each such
counterpart shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute the same instruments. Faxed signatures
and/or emailed, scanned signatures shall be deemed to be originals for the
purpose of this Sublease.

(SIGNATURE PAGE TO FOLLOW)

 

Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the day and year first above written.

 

PLANK LLC By:   LOGO [g105518g63o00.jpg] Title:   CFO ALDEYRA THERAPEUTICS, INC.
By:   LOGO [g105518g43b70.jpg] Title:   CFO

 

Page 19



--------------------------------------------------------------------------------

LEASE AGREEMENT

by and between

WLC THREE VI, L.L.C.,

as Landlord

and

PLANCK, LLC,

as Tenant

With respect to the property known as

131 Hartwell Avenue,

Lexington, Massachusetts

Dated as of

June 3, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION         PAGE  

1.

  DEFINITIONS      1      1.1    “Additional Rent”      1      1.2    “Base
Rent”      1      1.3    “Base Year”      1      1.4    “Broker(s)”      2     
1.5    “Building”      2      1.6    “Building Standard”      2      1.7   
“Business Days”      2      1.8    “Common Areas”      2      1.9    “Default
Rate”      2      1.10    “Guarantor(s)”      2      1.11    “Lease Term”      2
     1.12    “Lease Year”      2      1.13    “Legal Requirements”      2     
1.14    “Operating Expenses”      3      1.15    “Operating Hours”      3     
1.16    “Permitted Use”      3      1.17    “Premises”      3      1.18   
“Property”      3      1.19    “Rentable Area of the Premises”      3      1.20
   “Rentable Area of the Building”      3      1.21    “Tax Fiscal Year”      3
     1.22    “Taxes”      3      1.23    “Tenant’s Pro Rata Share”      3   

2.

  LEASE GRANT/POSSESSION      3   

3.

  RENT      4   

4.

  SECURITY DEPOSIT/LETTER OF CREDIT      5   

5.

  USE      6   

6.

  ENVIRONMENTAL HAZARDS      6   

7.

  RULES AND REGULATIONS      7   

8.

  INITIAL IMPROVEMENTS TO THE PREMISES      8      8.1    Landlord’s Work      8
     8.2    Tenant’s Work      9      8.3    Quality and Performance of Work   
  10   

9.

  CABLE WORK      10   

10.

  ALTERATIONS, ADDITIONS AND IMPROVEMENTS TO THE PREMISES      11      10.1   
Generally      11      10.2    Removal      12      10.3    Tenant’s Property   
  12      10.4    Additional Covenants      12      10.5    Mechanic’s Liens   
  13   

 

i



--------------------------------------------------------------------------------

SECTION    PAGE  

11.

  SIGNAGE      13   

12.

  LANDLORD’S OBLIGATIONS      13   

13.

  MAINTENANCE AND REPAIRS      14   

14.

  ELECTRICITY      14   

15.

  INSURANCE      15      15.1    Intentionally Omitted      15      15.2   
Tenant’s Insurance      15      15.3    Insurance During Construction      16   
  15.4    Waiver of Subrogation      16   

16.

  INDEMNIFICATION      16   

17.

  DAMAGES FROM CERTAIN CAUSES      17   

18.

  FIRE OR OTHER CASUALTY      17   

19.

  EMINENT DOMAIN      18   

20.

  ASSIGNMENT AND SUBLETTING      19      20.1    Generally      19      20.2   
Consent Process      20      20.3    Right to Share Profits      20      20.4   
Certain Transfers      21   

21.

  EVENTS OF DEFAULT      22   

22.

  LANDLORD’S REMEDIES      23   

23.

  LANDLORD’S DEFAULT      25   

24.

  FORCE MAJEURE      26   

25.

  COSTS AND EXPENSES      26   

26.

  NO WAIVER      26   

27.

  QUIET ENJOYMENT      26   

28.

  RELOCATION      26   

29.

  PARKING      27   

30.

  FINANCIAL STATEMENTS      27   

31.

  TENANT ESTOPPEL CERTIFICATES      27   

32.

  SUBORDINATION      28   

33.

  BROKERS      29   

34.

  NOTICES      29      34.1    If to Landlord      29      34.2    If to Tenant
     30      34.3    Payments of Rent      31   

35.

  SURRENDER OF PREMISES      31   

36.

  HOLDING OVER      32   

37.

  RIGHTS RESERVED TO LANDLORD      32   

38.

  OFAC CERTIFICATION      33   

39.

  MISCELLANEOUS      33      39.1    Authority      33      39.2    Successors
and Assigns      34      39.3    Governing Law      34      39.4   
Jurisdiction; Waiver of Trial by Jury      34   

 

ii



--------------------------------------------------------------------------------

SECTION    PAGE     39.5    Limitation of Liability      34      39.6   
Independent Covenants; Severability      35      39.7    No Recording      35   
  39.8    Time of the Essence      35      39.9    More Than One Tenant      35
     39.10    More Than One Lease      35      39.11    Continuing Obligations
     35      39.12    No Inference Against Drafting Party      36      39.13   
Headings and Titles; Construction      36      39.14    Lease Not Binding Until
Executed and Delivered      36      39.15    Counterparts      36      39.16   
Entire Agreement; Amendment and Modification      36      39.17    No
Representations or Warranties      36      39.18    Waiver of Counterclaims     
37      39.19    Consents      37      39.20    Merger      37      39.21   
Right to Lease      37      39.22    Confidentiality      37   

40.

  TEMPORARY PREMISES      37   

41.

  EXHIBITS      39      EXHIBIT A PLAN OF PREMISES      A-1      EXHIBIT B RULES
AND REGULATIONS      B-1      EXHIBIT C PROVISIONS REGARDING ADDITIONAL RENT   
  C-1      EXHIBIT D JOB BUDGET      D-1      EXHIBIT E FORM OF COMMENCEMENT
DATE CERTIFICATE      E-1      EXHIBIT F PLAN OF TEMPORARY PREMISES      F-1   

 

iii



--------------------------------------------------------------------------------

LEASE AGREEMENT

This Lease Agreement (this “Lease”) is made and entered into as of this     day
of                     , 2014, by and between WLC THREE VI, L.L.C., a Delaware
limited liability company (“Landlord”) and Planck, LLC, a Delaware limited
liability company (“Tenant”).

W I T N E S S E T H:

 

1. DEFINITIONS.

The following are definitions of some of the defined terms used in this Lease.
The definitions of other defined terms are found throughout this Lease.

1.1 “Additional Rent” shall mean Tenant’s Pro Rata Share (as hereinafter
defined) of Operating Expenses (as hereinafter defined), Tenant’s Pro Rata Share
of Taxes (as hereinafter defined), and all such other sums of money (exclusive
of Base Rent) that are required to be paid by Tenant to Landlord hereunder.

1.2 “Base Rent” shall mean the amounts set forth in the schedule below, which
shall be paid pursuant to Section 3 of this Lease.

 

Period

   Annual Base Rent
(Based on 12 months)      Monthly Base Rent  

Commencement Date – Month 3

   *$ 55,798.00       *$ 4,649.83   

Months 4 – 14

     $ 55,798.00         $ 4,649.83   

Month 15

     $ 73,324.00         $ 6,110.33   

Months 16 – 27

     $ 76,512.00         $ 6,376.00   

Months 28 – 39

     $ 79,700.00         $ 6,641.67   

 

* Notwithstanding the foregoing Base Rent schedule or any contrary provision of
this Lease, but subject to the terms of Section 3.5, Tenant shall not be
obligated to pay any Base Rent otherwise attributable to the Premises during the
first three (3) months of the Lease Term (as hereinafter defined).

1.3 “Base Year” shall mean calendar year 2014 with respect to Operating Expenses
and Tax Fiscal Year 2014 with respect to Taxes.

 

1



--------------------------------------------------------------------------------

1.4 “Broker(s)” shall mean CB Richard Ellis-N.E. Partners, Limited Partnership
(representing Landlord exclusively) and Cassidy Turley (representing Tenant
exclusively).

1.5 “Building” shall mean the building known and numbered as 131 Hartwell
Avenue, Lexington, Massachusetts.

1.6 “Building Standard” shall mean work performed in the manner and with the
materials selected by Landlord as the standard for the Building subject to
availability and Landlord’s right to select alternative types, models, brands,
grades, designs, manufacturers and suppliers from time to time as the Building
Standard.

1.7 “Business Days” shall mean those days of the week which are not a Saturday,
Sunday, or federal, state or local holiday in which the banks in Lexington,
Massachusetts are not open for business.

1.8 “Common Areas” shall mean those areas, including any applicable Parking Area
(as hereinafter defined), located within the Property (as hereinafter defined)
designated by Landlord, from time to time, for the common use or benefit of
tenants generally and/or the public.

1.9 “Default Rate” shall mean the lower of (a) fifteen percent (15%) per annum
and (b) the highest rate of interest from time to time permitted under
applicable federal and state law.

1.10 “Guarantor(s)” N/A

1.11 “Lease Term” shall mean a period commencing on the date upon which
Landlord’s Work (as hereinafter defined) is Substantially Complete (as
hereinafter defined) (the “Commencement Date”) and ending approximately
thirty-nine (39) months thereafter (the “Expiration Date”), unless sooner
terminated as provided herein. After the Commencement Date, Landlord and Tenant
shall execute a Commencement Date Certificate in the form of Exhibit E (Form of
Commencement Date Certificate) attached hereto.

1.12 “Lease Year” shall mean the twelve (12) month period commencing on the
Commencement Date, and ending at midnight on the day before the anniversary of
the Commencement Date; provided, however, that if the Commencement Date does not
occur on the first day of a calendar month, the first Lease Year shall end at
midnight on the last day of the calendar month which includes the first
anniversary of the Commencement Date.

1.13 “Legal Requirements” shall mean all applicable laws, statutes, codes,
ordinances, orders, rules, regulations, certificates of occupancy, conditional
use or other permits, variances, covenants and restrictions of record, the
requirements of Landlord’s insurance carrier or any fire insurance underwriters,
rating bureaus or government agencies, and the requirements of all federal,
state, county, municipal and other government authorities, including the
requirements of the Americans with Disabilities Act (“ADA”), now in effect or
which may hereafter come into effect during the Lease Term.

 

2



--------------------------------------------------------------------------------

1.14 “Operating Expenses” are defined in Exhibit C (Provisions Regarding
Additional Rent) attached hereto.

1.15 “Operating Hours” shall mean 7:00 a.m. to 6:00 p.m. Monday through Friday.

1.16 “Permitted Use” shall mean general office use and no other use or purpose.

1.17 “Premises” shall mean a portion of the 3rd Floor of the Building measuring
approximately 3,188 rentable square feet, and shown on Exhibit A (Plan of
Premises) to this Lease. If the Premises include one or more floors in their
entirety, all corridors and restroom facilities located on such full floor(s)
shall be considered part of the Premises.

1.18 “Property” shall mean the property known as “Lexington Crossing” and
comprised of five (5) buildings known and numbered as (a) 83 Hartwell Avenue,
Lexington, Massachusetts, (b) 81 Hartwell Avenue, Lexington, Massachusetts,
(c) 131 Hartwell Avenue, Lexington, Massachusetts, (d) 70 Westview Street,
Lexington, Massachusetts, and (e) 20 Maguire Road, Lexington, Massachusetts,
together with the parcel(s) of land on which they are located, and any other
improvements serving the same.

1.19 “Rentable Area of the Premises” shall mean 3,188 rentable square feet, as
adjusted by Landlord from time to time due to a remeasurement of or change in
the physical size of the Premises.

1.20 “Rentable Area of the Building” shall mean 78,717 rentable square feet, as
adjusted by Landlord from time to time due to a remeasurement of or change in
the physical size of the Building.

1.21 “Tax Fiscal Year” shall mean the twelve (12) month fiscal year for the Town
of Lexington, Massachusetts, which currently commences on July 1 of each
calendar year and ends on June 30 of each subsequent calendar year.

1.22 “Taxes” are defined in Exhibit C (Provisions Regarding Additional Rent)
attached hereto.

1.23 “Tenant’s Pro Rata Share” shall mean 4.05%, which is a fraction, the
numerator of which shall mean the Rentable Area of the Premises and the
denominator of which shall mean the Rentable Area of the Building, as adjusted
by Landlord from time to time due to a remeasurement of or change in the
physical size of the Premises or the Building. In addition, notwithstanding the
foregoing, Landlord may equitably adjust Tenant’s Pro Rata Share for all or part
of any item or expense or cost reimbursable by Tenant that relates to a repair,
replacement, or service that benefits only the Premises or only a portion of the
Building or that varies with the occupancy of the Building.

2. LEASE GRANT/POSSESSION. Except as modified by Landlord’s Work, Landlord
leases to Tenant and Tenant leases from Landlord the Premises on an “as is,”
“where-is,” and “with all faults” basis, together with the right, in common with
others, to use the Common Areas. By taking possession of the Premises, Tenant is
deemed to have accepted the Premises and

 

3



--------------------------------------------------------------------------------

agreed that the Premises are in good order and satisfactory condition, with no
representations or warranties of any kind or nature, expressed or implied, by
Landlord as to the condition of the Premises, the Building, the Property, or the
suitability thereof for Tenant’s use. Subject to the terms, covenants and
conditions of this Lease, Tenant shall have access to the Premises and the
Common Areas 24 hours per day, 7 days per week, during the Lease Term.

3. RENT.

3.1 Tenant covenants to pay to Landlord during the Lease Term, without any
setoff or deduction except as otherwise specifically provided in this Lease, the
full amount of all Base Rent and Additional Rent due hereunder and the full
amount of all such other sums of money as shall become due under this Lease, all
of which hereinafter may be collectively called “Rent.” In addition, Tenant
shall pay, as Additional Rent, all rent, sales and use taxes or other similar
taxes, if any, levied or imposed by any city, county, state or other
governmental body having authority, such payments to be in addition to all other
payments required to be paid by Tenant to Landlord under this Lease. Such
payments shall be paid concurrently with payments of Taxes. Base Rent and
Additional Rent for each calendar year or portion thereof during the Lease Term,
shall be due and payable in advance in monthly installments on the first day of
each calendar month during the Lease Term, without demand. If the Lease Term
commences on a day other than the first day of a month or terminates on a day
other than the last day of a month, then the installments of Base Rent and
Additional Rent for such month or months shall be prorated, based on the number
of days in such month. All amounts received by Landlord from Tenant hereunder
shall be applied first to the earliest accrued and unpaid Rent then outstanding.
Tenant’s covenant to pay Rent shall be independent of every other covenant set
forth in this Lease.

3.2 To the extent allowed by law, if Tenant fails to pay any Base Rent,
Additional Rent, or other item of Rent when due and payable hereunder, such item
(a) shall bear interest at the Default Rate from the date due until the date
paid and (b) shall bear a “Late Charge” equal to five percent (5%) of the unpaid
amount, both (a) and (b) of which shall be due and payable to Landlord
immediately upon demand. Notwithstanding the foregoing, Tenant shall be entitled
to a grace period of five (5) days after written notice from Landlord with
respect to the first late payment in any calendar year.

3.3 Additional Rent payable hereunder shall be adjusted from time to time in
accordance with the provisions of Exhibit C (Provisions Regarding Additional
Rent) attached hereto.

3.4 Tenant’s obligation so to pay Rent under this Lease shall be absolute,
unconditional, and independent and shall not be discharged or otherwise affected
by any law or regulation now or hereafter applicable to the Premises, or any
other restriction on Tenant’s use, or, except as otherwise specifically provided
in this Lease, any casualty or taking, or any failure by Landlord to perform or
other occurrence; and Tenant waives all rights now or hereafter existing to quit
or surrender this Lease or the Premises or any part thereof, or to assert any
defense in the nature of constructive eviction to any action seeking to recover
Rent.

 

4



--------------------------------------------------------------------------------

3.5 Provided that Tenant is not then in an Event of Default (as hereinafter
defined) under this Lease, then, during the first three (3) months of the Lease
Term (the “Rent Abatement Period”), Tenant shall not be obligated to pay any
Base Rent otherwise attributable to the Premises during such Rent Abatement
Period (the “Rent Abatement”). Landlord and Tenant acknowledge and agree that
the amount of the Rent Abatement equals $13,949.49 (3 x $4,649.83 = $13,949.49).
Tenant acknowledges and agrees that the foregoing Rent Abatement has been
granted to Tenant as additional consideration for entering into this Lease, and
for agreeing to pay the rental and performing the terms and conditions otherwise
required under this Lease. If, prior to the expiration of the Rent Abatement
Period, Tenant shall be in an Event of Default under this Lease, beyond any
applicable notice and grace period, or if this Lease is terminated for any
reason other than Landlord’s breach of this Lease, fire or other casualty
(pursuant to Section 18), or eminent domain (pursuant to Section 19), then the
dollar amount of the unapplied portion of the Rent Abatement as of the date of
such default or termination, as the case may be, shall be converted to a credit
to be applied to the Base Rent applicable at the end of the Lease Term and
Tenant shall immediately be obligated to begin paying Base Rent for the Premises
in full. Notwithstanding anything to the contrary contained herein, at any time
prior to or during the Rent Abatement Period, Landlord shall have the option to
purchase, by check or wire transfer of available funds, all or any part of the
remaining Rent Abatement, by providing Tenant with written notice thereof
(“Landlord’s Rent Abatement Purchase Notice”). Landlord’s Rent Abatement
Purchase Notice shall set forth the total portion of the remaining Rent
Abatement that Landlord elects to purchase (the “Purchase Amount”). The Purchase
Amount shall be paid by Landlord to Tenant simultaneously with the giving of
Landlord’s Rent Abatement Purchase Notice. Upon Landlord’s tender of the
Purchase Amount, the Rent Abatement shall be reduced by the number of months of
Rent Abatement so purchased by Landlord. Upon request by Landlord, Landlord and
Tenant shall enter into an amendment to this Lease to reflect the Purchase
Amount paid by Landlord and the corresponding reduction of the Rent Abatement.

4. SECURITY DEPOSIT/LETTER OF CREDIT. Simultaneously with the execution and
delivery of this Lease, Tenant shall deliver to Landlord the sum of $13,949.49
(the “Security Deposit”). During the Lease Term, including any extensions
thereof, and for sixty (60) days after the expiration of the Lease Term, or for
so long thereafter as Tenant is in possession of the Premises (or any portion
thereof) or has unsatisfied obligations hereunder to Landlord, the Security
Deposit shall be held by Landlord without liability for interest and as security
for the full and timely performance by Tenant of Tenant’s covenants and
obligations under this Lease, it being expressly understood that the Security
Deposit shall not be considered an advance payment of Rent or a measure of
Tenant’s liability for damages in case of any failure by Tenant to perform any
of Tenant’s covenants or obligations hereunder. Landlord shall not be required
to keep the Security Deposit separate from its other accounts, and shall have no
fiduciary responsibilities or trust obligations whatsoever with regard to the
Security Deposit. Tenant shall have no right to require Landlord to so draw and
apply the Security Deposit, nor shall Tenant be entitled to credit the same
against Rent or other sums payable hereunder. Landlord may, from time to time,
without prejudice to any other remedy, use the Security Deposit to the extent
necessary to cure or attempt to cure, in whole or in part, any failure by Tenant
to perform any of Tenant’s covenants or obligations hereunder, without waiving
any rights or remedies as a result of such failure. Following any such
application of the Security Deposit, Tenant shall pay to Landlord within five
(5) days after demand the amount so applied in order to restore the Security
Deposit to its original amount, and failure to so restore within such time
period shall be an Event

 

5



--------------------------------------------------------------------------------

of Default (as hereinafter defined) hereunder giving rise to all of Landlord’s
rights and remedies applicable to an Event of Default in the payment of Rent. If
Tenant does not have any unsatisfied obligations hereunder at the termination of
this Lease (or thereafter if Tenant is in possession of the Premises (or any
portion thereof)), the balance of the Security Deposit remaining after any such
application shall be returned by Landlord to Tenant within sixty (60) days
thereafter. If Landlord transfers its interest in the Premises during the Lease
Term, Landlord shall assign the Security Deposit to the transferee and
thereafter shall have no further liability for the return of such Security
Deposit. Notwithstanding anything to the contrary contained herein, provided
that Tenant shall not be in an Event of Default (beyond any applicable notice
and grace period) on the twelve-month anniversary of the Commencement Date, the
Security Deposit shall be decreased to $9,299.66 on the twelve-month anniversary
of the Commencement Date. If Tenant shall be in an Event of Default (beyond any
applicable notice and grace period) on the twelve-month anniversary of the
Commencement Date, the Security Deposit then in effect shall remain in place
(without reduction) for the balance of the Lease Term.

5. USE. The Premises shall be used for the Permitted Use and for no other use or
purpose. Tenant agrees not to use or permit the use of the Premises for any
purpose which is illegal or dangerous, which creates a nuisance, or which
increases the cost of insurance coverage with respect to the Building. Tenant
will conduct its business and control its agents, employees, contractors,
servants, licensees, and invitees (“Tenant’s Agents”) in such a manner as not to
interfere with or disturb other tenants or Landlord in the management of the
Property. Tenant will maintain the Premises in a clean and healthful condition,
and comply with all Legal Requirements with reference to the use, condition,
configuration or occupancy of the Premises.

6. ENVIRONMENTAL HAZARDS.

6.1 Tenant and Tenant’s Agents shall not use, maintain, generate, allow or bring
on the Premises or the Property or transport or dispose of, on or from the
Premises or the Property (whether into the ground, into any sewer or septic
system, into the air, by removal off-site or otherwise) any Hazardous Matter (as
hereinafter defined).

6.2 Tenant shall promptly deliver to Landlord copies of any notices, orders or
other communications received from any governmental agency or official affecting
the Premises and concerning alleged violations of the Environmental Requirements
(as hereinafter defined).

6.3 Tenant shall save Landlord, together with Landlord’s members and managers,
and their respective members and managers, partners, shareholders, officers,
directors, agents and employees (“Landlord’s Agents”), harmless and indemnified
from and against any and all Environmental Damages (as hereinafter defined)
which may be asserted by any person or entity, or government agency, or which
the indemnified parties may sustain or be put to on account of: (a) the presence
or release of any Hazardous Matter in, upon or from the Property (including the
Premises) caused by the act or omission of Tenant or Tenant’s Agents; (b) the
act or omission of Tenant or Tenant’s Agents in violation of Environmental
Requirements; and (c) the breach of any of Tenant’s obligations under Section 6.

 

6



--------------------------------------------------------------------------------

6.4 The provisions of this Section shall be in addition to any other obligations
and liabilities Tenant may have to Landlord under this Lease or otherwise at law
or equity, and in the case of conflict between Section 6 and any other provision
of this Lease, the provision imposing the most stringent requirement on Tenant
shall control. The obligations of Tenant under Section 6 shall survive the
expiration or earlier termination of this Lease and the transfer of title to the
Premises.

6.5 The following terms as used herein shall have the meanings set forth below:

(a) “Hazardous Matter” shall mean any substance: (i) which is or becomes defined
as Hazardous Substance, Hazardous Waste, Hazardous Material, Oil or similar
substance or material under any Legal Requirements, including, without
limitation, The Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. Section 9601 et seq., and the regulations promulgated thereunder,
as the same may be amended from time to time; or (ii) which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous to health or the environment and which is or becomes
regulated and the presence of which requires investigation or remediation
pursuant to all applicable law

(b) “Environmental Requirements” shall mean all applicable law, the provisions
of any and all approvals, and the terms, covenants and conditions of this Lease
insofar as the same relate to the release, maintenance, use, keeping in place,
transportation, disposal or generation of Hazardous Matter, including, without
limitation, those pertaining to reporting, licensing, permitting, health and
safety of persons, investigation, containment, remediation, and disposal.

(c) “Environmental Damages” shall mean all liabilities, injuries, losses,
claims, damages (whether punitive, special, consequential or otherwise),
settlements, attorneys’ and consultants’ fees, fines and penalties, interest and
expenses, and costs of environmental site investigations, reports and cleanup,
including, without limitation, costs incurred in connection with any
investigation or assessment of site conditions or of health of persons using the
Building or the Property; risk assessment and monitoring; any cleanup, remedial,
removal or restoration work required by any governmental agency or recommended
by Landlord’s environmental consultant; any decrease in value of the Property;
any damage caused by loss or restriction of rentable or usable space in the
Property; or any damage caused by adverse impact on marketing or financing of
the Property.

7. RULES AND REGULATIONS. Tenant agrees to comply with, and cause Tenant’s
Agents to comply with, the rules and regulations (the “Rules and Regulations”)
of the Property attached hereto as Exhibit B (Rules and Regulations) and
Landlord’s commercially reasonable changes thereto. In the event of a conflict
between the terms, covenants and conditions of this Lease and the Rules and
Regulations, the terms, covenants and conditions of this Lease shall control.

 

7



--------------------------------------------------------------------------------

8. INITIAL IMPROVEMENTS TO THE PREMISES.

8.1 Landlord’s Work.

(a) Landlord, at Landlord’s sole cost and expense, shall perform the work
(“Landlord’s Work”) set forth in the job budget (the “Job Budget”) prepared by
Vantage Builders, Inc., dated May 22, 2014, consisting of two (2) pages, and
attached hereto as Exhibit D (Job Budget) in order to deliver the Premises in
accordance with the space plan prepared by Design-Science, dated April 29, 2014,
consisting of one (1) page, and attached hereto as Exhibit A (Plan of Premises).

(b) Subject to delays due to events of Force Majeure (as hereinafter defined) or
Tenant Delay (as hereinafter defined), Landlord shall use reasonable care and
diligence to complete Landlord’s Work as quickly and efficiently as possible,
but Tenant shall have no claim against Landlord for failure to complete
Landlord’s Work; provided, however, that in the event that Landlord does not
Substantially Complete (as hereinafter defined) Landlord’s Work on or before
June 27, 2014 (the “Outside Completion Date”), Landlord shall provide Tenant
with a license to use a portion of the 2nd Floor of the Building measuring
approximately 2,426 rentable square feet, and shown on Exhibit F (Plan of
Temporary Premises) to this Lease (the “Temporary Premises”).

(c) Landlord’s Work shall be performed in a Building Standard manner using
Building Standard materials.

(d) If Tenant wants Landlord to perform or supply any additional work or
non-Building Standard work, installations, materials or finishes (“Extra Work”)
over and above, or in lieu of, Landlord’s Work, Landlord may refuse such request
for Extra Work. Any agreement to do Extra Work must be in writing describing the
Extra Work, the price to be paid by Tenant and any payment terms therefor. Any
and all costs incurred for the preparation, filing or approval of plans and
specifications relating to Extra Work shall be paid for by Tenant without regard
to whether or not Landlord agrees to do Extra Work. If Tenant fails to make any
agreed payment for Extra Work within five (5) days after Landlord invoices
Tenant for the same, Landlord shall have the same remedies against Tenant for
such non-payment as for non-payment of any other item of Rent.

(e) Notwithstanding anything contained herein or elsewhere in this Lease to the
contrary, if there is any increase in Landlord’s cost for Landlord’s Work or if
Landlord is delayed in substantial completion of Landlord’s Work as a result of:
(i) Landlord’s performance of Extra Work; or (ii) the performance of any work by
Tenant or Tenant’s Agents, then, in such event, (a) Tenant shall be responsible
for the increase in Landlord’s cost for Landlord’s Work, and (b) the
Commencement Date shall be deemed to be the date on which Landlord’s Work would
have been Substantially Complete but for the delay.

(f) Substantial Completion of Landlord’s Work. Landlord’s Work shall be deemed
“Substantially Complete” when Landlord’s construction representative certifies
that Landlord’s Work has been completed in accordance with the Job Budget and
the Plan of Premises, Punchlist Items (as hereinafter defined) excepted.

(g) Tenant Delay. A “Tenant Delay” shall be defined as any act or omission by
Tenant, or Tenant’s Agents, which causes an actual delay in the performance of
Landlord’s Work. Notwithstanding the foregoing, no event shall be deemed to be a
Tenant Delay unless and until Landlord has given Tenant written notice (the
“Tenant Delay Notice”) advising Tenant: (i)

 

8



--------------------------------------------------------------------------------

that a Tenant Delay is occurring, (ii) of the basis on which Landlord has
determined that a Tenant Delay is occurring, and (iii) the actions which
Landlord believes that Tenant must take to eliminate such Tenant Delay and
Tenant has failed to correct the Tenant Delay specified in the Tenant Delay
Notice within forty-eight (48) hours following receipt of the Tenant Delay
Notice. No period of time prior to the expiration of the cure period shall be
included in the period of time charged to Tenant pursuant to such Tenant Delay
Notice.

(h) Punchlist Items. Promptly following delivery of the Premises to Tenant with
Landlord’s Work with respect thereto Substantially Complete, Landlord, Tenant
and their respective construction representatives shall inspect the Premises and
prepare a list of outstanding items which need to be completed to make
Landlord’s Work comply with the Job Budget (“Punchlist Items”). Landlord shall
use good faith to complete all Punchlist Items within sixty (60) days of the
date of the Punchlist. If Landlord fails to complete any Punchlist Items as a
result of events of Force Majeure or Tenant Delay, Landlord shall have such
additional time as is reasonably necessary to complete the delayed Punchlist
Items.

8.2 Tenant’s Work.

(a) Cost of Tenant’s Work; Priority of Work. Landlord agrees to allow Tenant
access to the Premises fourteen (14) days prior to the Commencement Date for the
sole purpose of installing Tenant’s furniture, fixtures and equipment (“Tenant’s
Work”) and Cable Work (as hereinafter defined). Tenant’s Work shall be performed
at Tenant’s sole cost and expense. Landlord and Tenant shall each take
commercially reasonable measures to ensure that Landlord’s contractors and
Tenant’s contractors cooperate in commercially reasonable ways with each other
to avoid any delay in either Landlord’s Work or Tenant’s Work or any conflict
with the performance of either Landlord’s Work or Tenant’s Work, Tenant
acknowledging, however, that in the case of conflict that is not reasonably
avoidable, the performance of Landlord’s Work shall have priority. Tenant shall
reimburse Landlord, within thirty (30) days after demand therefor, for any
out-of-pocket expenses (including third-party charges) incurred by Landlord in
connection with the performance of Tenant’s Work. Tenant shall not perform any
portions of Tenant’s Work outside of normal construction hours (i.e., outside of
6:00 a.m. to 6:00 p.m. on Business Days) (“After-Hours Work”) without the prior
written consent of Landlord. Tenant acknowledges and agrees that (i) if Tenant
performs any After-Hours Work, and (ii) such After-Hours Work (a) requires
access to any areas outside of the Premises, or (b) affects the exterior,
architectural design or structural components of the Building, or affects the
Building systems (including, without limitation, the roof, mechanical,
electrical, plumbing, heating, ventilation, and air conditioning (“HVAC”),
telecommunication, life safety, and security systems), then Tenant shall
(y) give Landlord at least twenty-four (24) hours’ notice of such After-Hours
Work so that Landlord may arrange to have Landlord’s supervisory personnel on
site, and (z) reimburse Landlord, within thirty (30) days after demand therefor,
for the cost of Landlord’s supervisory personnel overseeing the After-Hours Work
at the rate of $75.00 per hour.

(b) If Tenant, with Landlord’s prior written approval, takes possession of the
Premises prior to the Commencement Date, such possession shall be subject to all
of the terms, covenants and conditions of this Lease, including, without
limitation, Section 10 (Alterations, Additions and Improvements to the Premises)
and Section 15 (Insurance), except that Tenant

 

9



--------------------------------------------------------------------------------

shall not be required to pay Base Rent and Additional Rent with respect to the
period of time prior to the Commencement Date during which Tenant performs such
work; provided, however, that Tenant shall be liable for the cost of any
utilities and services that are provided to Tenant during the period of Tenant’s
possession prior to the Commencement Date. Tenant shall coordinate such entry
and installations with Landlord’s property manager.

8.3 Quality and Performance of Work. All work required or permitted by this
Lease, whether constituting part of Landlord’s Work, Tenant’s Work, Cable Work
or Alterations (as hereinafter defined), shall be done in a good and workmanlike
manner, by contractors approved by Landlord, and in compliance with all Rules
and Regulations, construction rules and regulations (“Construction Rules and
Regulations”), Legal Requirements, and other provisions (including, without
limitation, insurance provisions) of this Lease. Each party authorizes the other
party to rely upon the written approval or other written authorizations of any
construction representative of the party designated by the party in connection
with design and construction.

9. CABLE WORK.

9.1 Tenant may install, maintain, replace, remove (collectively, the “Cable
Work”) or use any electronic, phone and data wires, cables, fibers, connections
and related telecommunications equipment and/or other facilities for
telecommunications (collectively, “Cable(s)”) within or serving the Premises,
provided: (a) any such installation, maintenance, replacement, removal or use
shall comply with Section 8.3 (Quality and Performance of Work) and shall not
interfere with the use of any then-existing Cables within or serving the
Building, (b) an acceptable number of spare Cables and space for additional
Cables shall be maintained for existing and future occupants of the Building, as
determined in Landlord’s reasonable opinion, (c) if Tenant at any time uses any
equipment that may create an electromagnetic field exceeding the normal
insulation ratings of ordinary twisted pair riser Cable or cause radiation
higher than normal background radiation, the Cables therefor (including riser
Cables) shall be appropriately insulated to prevent such excessive
electromagnetic field or radiation, (d) Tenant’s rights shall be subject to the
rights of any regulated telephone company, and (e) Tenant shall pay all costs in
connection therewith. Landlord shall at all times maintain exclusive control
over all risers (including their use) in the Building. Landlord reserves the
right to require that Tenant remove any Cables located in or serving the
Premises that are installed by or on behalf of Tenant in violation of these
provisions, or which are at any time in violation of any applicable Legal
Requirements or represent a dangerous or potentially dangerous condition, within
three (3) days after receipt of notice by Tenant or such longer period of time
as is reasonably necessary.

9.2 Landlord may (but shall not have the obligation to) (a) install new Cable at
the Building, (b) create additional space for Cable at the Building, and
(c) reasonably direct, monitor and/or supervise the installation, maintenance,
replacement and removal of the allocation and periodic reallocation of available
space (if any) for, and the allocation of excess capacity (if any) on, any Cable
now or hereafter installed at the Building by Landlord, Tenant or any other
party (but Landlord shall have no right to monitor or control the information
transmitted through) the Cables. Such rights shall not be in limitation of other
rights that may be available to Landlord by law, in equity or otherwise. If
Landlord exercises any such rights, Landlord may charge Tenant for such costs
attributable to Tenant, or may include those costs and all other such costs in

 

10



--------------------------------------------------------------------------------

Operating Expenses (including without limitation, costs for acquiring and
installing Cable and risers to accommodate new Cable and spare Cable, any
associated computerized system and software for maintaining records of Cable
connections, and the fees of any consulting engineers and other experts).

9.3 Notwithstanding anything to the contrary contained in this Lease, Landlord
reserves the right to require that Tenant remove any or all Cables installed by
or for Tenant within or serving the Premises upon the expiration or earlier
termination of this Lease. Any Cables not required by Landlord to be removed
pursuant to this Section 9.3 at the expiration or earlier termination of this
Lease shall, at Landlord’s option, become the property of Landlord (without
payment by Landlord). If Tenant fails to remove such Cables as required by
Landlord, or violates any other provision of this Section 9.3, Landlord may,
after twenty (20) days’ notice to Tenant, remove such Cables or remedy such
other violation, at Tenant’s expense (without limiting Landlord’s other remedies
available under this Lease, at law or in equity), which amount shall be paid by
Tenant within fifteen (15) days after Tenant’s receipt of demand by Landlord.
Tenant shall not, without the prior consent of Landlord in each instance (which
may be withheld in Landlord’s sole and absolute discretion), grant to any third
party a security interest or lien in or on the Cable, and any such security
interest or lien granted without Landlord’s consent shall be null and void.
Notwithstanding anything to the contrary contained in this Lease, Landlord shall
have no liability for damages arising from, and Landlord does not warrant that
the Tenant’s use of any Cable will be free from, the following (collectively,
“Cable Problems”): (a) any eavesdropping or wiretapping by unauthorized parties,
(b) any failure of any Cable to satisfy Tenant’s requirements, or (c) any
shortages, failures, variations, interruptions, disconnections, loss or damage
caused by the installation, maintenance, replacement, use or removal of Cables
or by any failure of the environmental conditions or the power supply for the
Building to conform to any requirements for the Cables or any associated
equipment, or any other problems associated with any Cable by any other cause.
Under no circumstances shall any Cable Problems be deemed an actual or
constructive eviction of Tenant, render Landlord liable to Tenant for abatement
of Rent or otherwise, or relieve Tenant from performance of Tenant’s other
obligations under this Lease. Landlord in no event shall be liable for damages
by reason of loss of profits, business interruption or other consequential
damage arising from any Cable Problems. The provisions of this Section 9.3 shall
survive the expiration or earlier termination of this Lease.

10. ALTERATIONS, ADDITIONS AND IMPROVEMENTS TO THE PREMISES.

10.1 Generally. Other than Tenant’s Work (which shall be governed by the
provisions of Section 8 above) and Cable Work (which shall be governed by the
provisions of Section 9 above), Tenant shall not make any alterations,
additions, improvements or other changes in or to the Premises (“Alterations”),
other than the installation of typical office decorations and furnishings which
are not affixed to the realty, without the prior written consent of Landlord,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, that if the proposed Alterations affect the exterior,
architectural design or structural components of the Building, or affect the
Building systems (including, without limitation, the roof, mechanical,
electrical, plumbing, heating, ventilation, and air conditioning (“HVAC”),
telecommunication, life safety, and security systems), Landlord may withhold its
consent to such Alterations in Landlord’s sole and absolute discretion. Without
limitation, it shall not be

 

11



--------------------------------------------------------------------------------

unreasonable for Landlord to withhold its consent to any Alterations which would
require Landlord to make improvements to the Building or the Property (or
undertake special maintenance, repair or replacement obligations with respect to
the Building or the Property) not within the scope of those expressly provided
for herein, unless Tenant agrees, at the time of its request for approval or
notice of such Alterations, to pay all costs associated with Landlord’s
improvements or obligations.

10.2 Removal. Landlord shall notify Tenant in writing, before the end of the
Lease Term, whether or not Tenant’s Work or Alterations will be required to be
removed by Tenant at the end of the Lease Term. Tenant shall be obligated to
remove any Tenant’s Work or Alterations that Landlord has not designated in
writing will be permitted to remain on the Premises in accordance with
Section 35. Tenant acknowledges and agrees that any work or alterations
(including, without limitation, Tenant’s Work and Alterations) performed by or
for the benefit of Tenant shall be the property of Tenant during the Lease Term.

10.3 Tenant’s Property. Tenant shall pay, prior to delinquency, all taxes
assessed against and levied upon Tenant’s Property (as hereinafter defined). If
any of Tenant’s Property shall be assessed with Landlord’s real or personal
property, Tenant shall pay to Landlord the taxes attributable to Tenant within
ten (10) days after receipt of a written statement from Landlord setting forth
the taxes applicable to Tenant’s Property. As used herein, “Tenant’s Property”
includes, but is not limited to, all tangible and intangible goods and accounts,
inventory, merchandise, furniture, fixtures, equipment (including computer
equipment and any data stored thereon) and systems, as well as the property of
others held or leased by Tenant or otherwise in the Premises.

10.4 Additional Covenants.

(a) All Alterations shall be made (i) at Tenant’s sole cost and expense, and
(ii) according to plans and specifications approved in writing by Landlord (to
the extent plans and specifications and Landlord’s approval are required).

(b) Tenant shall pay to Landlord a fee equal to five percent (5%) of the cost of
any Alterations to compensate Landlord for the overhead and other costs it
incurs in reviewing the plans therefor and in monitoring the construction of the
Alterations.

(c) Tenant shall provide Landlord with as-built plans for any Alterations for
which plans are used, regardless of whether the Alterations require Landlord’s
consent hereunder.

(d) Tenant shall provide Landlord with copies of any warranties for Alterations
(including materials and equipment), and either assign to Landlord, or enforce
on Landlord’s behalf, all such warranties to the extent repairs and/or
maintenance on warranted items would be covered by such warranties and are
otherwise Landlord’s responsibility under this Lease.

 

12



--------------------------------------------------------------------------------

(e) Tenant acknowledges and agrees that Landlord shall have the right to examine
and inspect any Alterations; provided, however, that no such examination or
inspection shall constitute an approval or warranty or give rise to any
liability of Landlord with respect thereto.

(f) All Alterations shall be coordinated with any work being performed by, or
for, Landlord, and in such a manner as to maintain harmonious labor relations
with Landlord’s contractors (“Landlord’s Contractors”).

(g) Tenant shall keep all construction areas clean and free of trash and debris.

10.5 Mechanic’s Liens. Tenant agrees immediately to discharge (either by payment
or by filing of the necessary bond or otherwise) any mechanic’s, materialman’s
or other lien or encumbrance against the Property which arises out of any
payment due for, or purported to be due for, any labor, services, materials,
supplies or equipment alleged to have been furnished to or for Tenant. If Tenant
shall fail to so discharge such lien or encumbrance then, in addition to any
other right or remedy of Landlord, Landlord may, but shall not be obligated to,
discharge the same (either by payment or by filing of the necessary bond or
otherwise), and any payment, costs and expenses incurred by Landlord in
connection therewith, including reasonable attorneys’ fees, shall be repaid by
Tenant to Landlord on demand, together with interest thereon at the rate set
forth in Section 1.9 from the date of payment.

11. SIGNAGE. Tenant shall not place, erect, maintain or display any sign or
other marking of any kind whatsoever on the windows, doors or exterior walls of
the Premises and shall not place any blinds, curtains, drapes or coverings over
the exterior windows or on the window surfaces which are visible from the
outside of the Building. Landlord, at Landlord’s sole cost and expense, shall
provide Tenant with Building Standard signage (a) on the directory to the
Building lobby and (b) on the directory to the floor on which the Premises are
located. Landlord acknowledges and agrees that the Building Standard signage
described in this Section may be in the name of “Patch Media.”

12. LANDLORD’S OBLIGATIONS.

12.1 Landlord shall provide Tenant with the following services: (a) electricity
to the Premises for general office use in accordance with, and subject to the
terms, covenants and conditions of, Section 14 of this Lease; (b) HVAC during
Operating Hours to provide a temperature required, in Landlord’s reasonable
judgment, for the comfortable occupancy of the Premises in accordance with the
Permitted Use; provided, however, that Tenant shall be responsible for the cost
of electricity necessary to operate the air conditioning serving the Premises
during any period when electricity is separately metered pursuant to Section 14
of this Lease; (c) water for drinking and restroom facilities; provided,
however, that Tenant shall be responsible for the cost of water serving any
private kitchens or private restrooms; (d) janitorial service in the Premises
and the Common Areas on Business Days; (e) passenger elevator service, 24 hours
a day, 7 days a week; and (f) freight elevator service (to the extent available
in the Building) on Business Days, upon request of Tenant, and subject to
scheduling with Landlord’s property manager. In the event Tenant requests, and
Landlord provides, HVAC service to the

 

13



--------------------------------------------------------------------------------

Premises outside of Operating Hours, Tenant agrees to pay Landlord for such HVAC
service at the then current Building rate, which is currently $35.00 per hour
per zone. Such hourly rate shall be subject to reasonable adjustments from time
to time to reflect increases in Landlord’s costs for providing such additional
service.

12.2 If Tenant requests any other utilities or Building services in addition to
or in lieu of those identified in Section 12.1, or in frequency, scope, quality
or quantity substantially greater than the standards set by Landlord for the
Building, then Landlord may refuse such request for additional utilities or
Building services. Any agreement to provide additional utilities or Building
services must be in writing describing the additional utilities or Building
services, the price to be paid by Tenant, and any payment terms therefor. If
Tenant fails to make any agreed payment for additional utilities or Building
services within thirty (30) days after Landlord invoices Tenant for the same,
Landlord shall have the same remedies for such non-payment as it has for
non-payment of Rent in addition to whatever other remedies are available to
Landlord.

12.3 Landlord shall not be liable for any failure to supply, or interruption or
termination of, in whole or in part, any utilities or Building services
identified in Section 12.1, nor shall the same be construed as an actual or
constructive eviction of Tenant, nor give rise to an abatement of Rent, nor
relieve Tenant from the obligation to fulfill any covenant or agreement hereof,
including the payment of Rent. Furthermore, Landlord shall not be liable for
loss of property, or injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with, or incidental to, an interruption or termination of any such
utilities or Building services.

13. MAINTENANCE AND REPAIRS. Except to the extent such obligations are expressly
imposed upon Landlord hereunder, Tenant shall, at its sole cost and expense,
maintain the Premises (including, without limitation, any supplemental
electrical or HVAC systems serving Tenant’s computer equipment,
telecommunication, life safety, and security systems, private kitchens, and
private restrooms) in good order, condition and repair throughout the entire
Lease Term. Tenant agrees to keep the areas visible from outside the Premises in
a neat, clean and attractive condition at all times. Tenant shall, within thirty
(30) days after Landlord’s written demand therefor, reimburse Landlord for the
cost of all repairs and replacements in and to the Premises, the Building,
and/or the Property (including, without limitation, the facilities and systems
thereof), plus an administration charge of ten percent (10%) of such cost, if
the need for such repairs and replacements arises out of Tenant’s use or
occupancy of the Premises.

14. ELECTRICITY. All electricity used by Tenant in the Premises shall be paid
for by Tenant through inclusion in Base Rent and Operating Expenses (except as
provided below with respect to excess usage). Landlord shall have the right at
any time and from time to time during the Lease Term to contract for electricity
from such providers of such services as Landlord shall elect (each being an
“Electric Service Provider”). Tenant shall cooperate with Landlord and the
Electric Service Provider, at all times and, as reasonably necessary, shall
allow Landlord and the Electric Service Provider reasonable access to the
Building’s electric lines, feeders, risers, wiring, and any other machinery
within the Premises. Tenant’s use of electrical services furnished by Landlord
shall not exceed in voltage, rated capacity, or overall load that which is
standard for the Building. In the event Tenant shall request that it be allowed
to consume

 

14



--------------------------------------------------------------------------------

electrical services in excess of Building Standard, Landlord may refuse to
consent to such usage or may consent upon such conditions as Landlord reasonably
elects, and all such excess usage shall be paid for by Tenant as Additional
Rent. Landlord, at any time during the Lease Term, shall have the right (a) to
separately meter electricity for the Premises, in which case electricity shall
be paid by Tenant directly to the Electric Service Provider, (b) to sub-meter or
check meter electricity for the Premises, in which case electricity shall be
paid by Tenant to Landlord as Additional Rent, or (c) to measure electrical
usage by survey or any other method that Landlord, in its reasonable judgment,
deems appropriate.

15. INSURANCE.

15.1 Intentionally Omitted.

15.2 Tenant’s Insurance. Tenant shall, at all times during the Lease Term (or
such earlier or later period as Tenant is in possession of the Premises or any
portion thereof), procure and maintain at its sole cost and expense:

(a) Property. Property insurance in an amount equal to the full replacement cost
of Tenant’s Work, Alterations and Tenant’s Property located in the Premises,
which shall provide protection against loss by fire and other casualties and
risks, on the special causes of loss form, including earthquake and flood.

(b) Commercial General Liability. Commercial general liability insurance
(including contractual, host liquor and personal injury liability insurance) in
an amount not less than $1,000,000.00 per occurrence and $2,000,000.00 annual
aggregate (or such higher limits as may be determined by Landlord from time to
time).

(c) Automobile Liability. Automobile liability insurance for owned, non-owned
and hired vehicles in an amount not less than $1,000,000.00 per occurrence.

(d) Workers’ Compensation and Employers’ Liability. The statutory limits of
workers’ compensation and employers’ liability insurance in amounts adequate to
satisfy the umbrella underlying requirements.

(e) Excess/Umbrella Liability. Umbrella liability coverage in an amount not less
than $3,000,000.00 per occurrence and $3,000,000.00 annual aggregate. Umbrella
liability coverage is to be in excess of the commercial general liability,
automobile liability, and workers’ compensation and employers’ liability
requirements outlined in Sections 15.2 (b), (c) and (d) above.

(f) The liability coverage in the insurance policies required in Sections
15.2(b), (c) and (e) above shall name Landlord, together with Landlord’s
property manager and Landlord’s mortgagee (if any) (“Landlord’s Insured
Parties”), as additional insureds on a primary non-contributing basis. All
insurance policies required in Sections 15.2(a) – (e) above shall be issued by
companies authorized to do business in Massachusetts with an A.M. Best’s
financial rating of A or better and a size class rating of X (10) or larger or
otherwise acceptable to Landlord. At or prior to the Commencement Date, Tenant
shall deposit with Landlord a

 

15



--------------------------------------------------------------------------------

certified copy of the insurance binder (countersigned by the insurer) or other
evidence of insurance satisfactory to Landlord for each of the insurance
policies Tenant is required to carry in compliance with its obligations under
this Lease. If obtainable, such insurance policies shall contain a provision
that the insurer will not cancel or refuse to renew the policy, or change in any
material way the nature or extent of the coverage provided by such policy,
without first giving at least thirty (30) days prior written notice to
Landlord’s Insured Parties. Tenant’s failure to obtain and maintain the required
insurance shall constitute an Event of Default under this Lease. If Tenant shall
fail to remedy such Event of Default within five (5) days after written notice
by Landlord, Tenant will be liable for any and all costs, liabilities, damages
and penalties resulting to Landlord’s Insured Parties from such termination,
unless a written waiver of the specific insurance requirement(s) is provided to
Tenant by Landlord’s Insured Parties.

15.3 Insurance During Construction. In addition, during the performance of any
construction by Tenant on the Premises, in addition to the above coverage
required to be maintained by Tenant, Tenant shall cause any general contractors
and sub-contractors performing work to carry: (a) commercial general liability
insurance in an amount not less than $1,000,000.00 per occurrence and
$2,000,000.00 annual aggregate (or such higher limits as may be determined by
Landlord from time to time); (b) the statutory limits of workers’ compensation
and employers’ liability insurance in amounts adequate to satisfy the umbrella
underlying requirements; (c) umbrella liability coverage in an amount not less
than $3,000,000.00 per occurrence and $3,000,000.00 annual aggregate (to be in
excess of the commercial general liability and workers’ compensation and
employers’ liability requirements outlined in Sections 15.3 (a) and (b) above);
and (d) builder’s risk insurance on the special causes of loss form, including
earthquake and flood, to protect Landlord’s and Tenant’s interests during the
course of the construction with a limit of not less than the total replacement
cost of the completed improvements under construction. Such contractor insurance
policies shall name Landlord’s Insured Parties as additional insureds on a
primary non-contributing basis.

15.4 Waiver of Subrogation. Landlord and Tenant hereby release each other from
any and all liability or responsibility to the other or anyone claiming through
or under them by way of subrogation or otherwise for any loss or damage to
property caused by fire or other casualty, even if such fire or other casualty
shall have been caused by the fault or negligence of the other party, or anyone
for whom such party may be responsible; provided, however, that this release
shall be applicable and in full force and effect only to the extent permitted by
law and only to the extent that the cost of repairing such damage is covered by
insurance or would have been covered by insurance proceeds payable under any
policy (including the deductible and/or uninsured portion thereof) required to
be maintained under this Lease, but not so maintained. Each policy of such
insurance shall, if obtainable from the insurer, contain a waiver of subrogation
by the insurer against Landlord or Tenant, as the case may be. In the event a
party is unable to obtain such a waiver, it shall immediately notify the other
of this inability. In the absence of such notification, each party shall be
deemed to have obtained such a waiver of subrogation.

16. INDEMNIFICATION. To the maximum extent enforceable by law, but subject to
Section 15.2 (Tenant’s Insurance) and Section 15.4 (Waiver of Subrogation),
Tenant covenants and agrees to exonerate, indemnify, defend (with counsel
reasonably acceptable to Landlord),

 

16



--------------------------------------------------------------------------------

protect and save Landlord, Landlord’s Agents and Landlord’s Insured Parties
harmless from and against any and all claims, demands, expenses, losses, suits
and damages (including reasonable attorneys’ fees) as may be occasioned by
reason of (a) any accident, injury or damage occurring in or about the Premises
causing injury to persons or damage to property (including, without limitation,
the Premises); (b) the occupancy of the Premises or use of the Common Areas by
Tenant or Tenant’s Agents (or any person or entity claiming by, through or under
Tenant or Tenant’s Agents); (c) any act, omission, negligence or misconduct by
Tenant or Tenant’s Agents (or any person or entity claiming by, through or under
Tenant or Tenant’s Agents); and (d) the breach or default by Tenant or Tenant’s
Agents of any representation, covenant, or other term contained in this Lease.
Tenant’s obligations hereunder shall include any other matters for which Tenant
has agreed to indemnify Landlord pursuant to any other provision of this Lease.

17. DAMAGES FROM CERTAIN CAUSES. To the maximum extent enforceable by law, but
subject to Section 15.2 (Tenant’s Insurance) and Section 15.4 (Waiver of
Subrogation), Landlord shall not be liable to Tenant or Tenant’s Agents, or any
other person or party claiming through Tenant or Tenant’s Agents, for any
accident, injury or damage occurring in or about the Premises or the Property
causing injury to persons or damage to property (including, without limitation,
the Premises) resulting from any accident or occurrence in the Premises or any
other portion of the Property caused by (a) Tenant or Tenant’s Agents, (b) other
tenants of the Property, or (c) any portion of the Property becoming out of
repair or by defect in or failure of equipment, pipes, or wiring, or by broken
glass, or by backing up of drains, or by gas, water, steam, electricity, or oil
leaking, escaping or flowing into the Premises.

18. FIRE OR OTHER CASUALTY.

18.1 In the event of damage to or destruction of the Premises or the Building
caused by fire or other casualty (“Event of Casualty”), Landlord shall undertake
to make repairs and restorations with reasonable diligence, unless this Lease
has been terminated by Landlord or Tenant as hereinafter provided, or unless any
mortgagee which is entitled to receive casualty insurance proceeds fails to make
available to Landlord a sufficient amount of such proceeds to cover the cost of
such repairs and restorations. Landlord shall, within forty-five (45) days after
Landlord becomes aware of the Event of Casualty, provide Tenant with a good
faith estimate of the time required to repair the damage to the Premises or the
Building, as the case may be. If, in Landlord’s reasonable judgment, the damage
is of such nature or extent that (a) more than two hundred (270) days after the
Event of Casualty would be required (with normal work crews and normal work
hours) to repair and restore the Premises or the Building, or (b) less than one
(1) year remains on the then current Lease Term and more than ninety (90) days
after the Event of Casualty would be required (with normal work crews and normal
work hours) to repair and restore the Premises or the Building, then the
Premises or the Building, as the case may be, shall be deemed “substantially
damaged.” If the Premises or the Building are deemed substantially damaged,
Landlord may elect to terminate this Lease by giving Tenant written notice of
such termination within sixty (60) days after the Event of Casualty. In
addition, if the Premises or the Building are substantially damaged, and if as a
result of the same the Premises are rendered untenantable for the Permitted Use,
then Tenant may elect to terminate this Lease by giving Landlord written notice
of such termination within sixty (60) days after the Event of Casualty. If
either party elects to terminate this Lease as set forth above, then the Lease
Term shall expire

 

17



--------------------------------------------------------------------------------

thirty (30) days after the date such written notice is given, Base Rent and
Additional Rent shall be equitably abated in accordance with Section 18.3 below,
and Tenant shall thereafter vacate the Premises and surrender the same to
Landlord in accordance with the terms, covenants and conditions of this Lease.

18.2 In the event this Lease is not terminated pursuant to the terms of
Section 18.1 above and is otherwise in full force and effect, and sufficient
casualty insurance proceeds are available for application to such repair and
restoration, Landlord shall proceed diligently to repair and restore the
Premises or the Building, as the case may be (including Landlord’s Work, if any)
to substantially the same condition in which it was immediately prior to the
casualty occurrence, subject to Legal Requirements. Landlord shall not be
obligated to repair or restore (a) any Tenant’s Work or Alterations to the
Premises in excess of Landlord’s Work, even if such work was performed by
Landlord’s Contractors (and regardless of whether or not Tenant is required to
remove or leave the same on the Premises at the expiration or earlier
termination of this Lease), or (b) any of Tenant’s Property, unless Tenant, in a
manner satisfactory to Landlord, assures payment in full of all costs as may be
incurred by Landlord in connection therewith.

18.3 When Landlord’s repair and restoration work has been completed, Tenant
shall complete the restoration of (a) all of Tenant’s Work and Alterations and
(b) all of Tenant’s Property which are necessary to permit Tenant’s re-occupancy
of the Premises. Landlord shall not be liable for any inconvenience or annoyance
to Tenant or injury to the business of Tenant resulting in any way from such
damage or the repair thereof, except that Base Rent and Additional Rent shall be
equitably abated from the date of the damage or destruction until the Premises
has been substantially restored for any portion of the Premises that is unusable
by Tenant. Notwithstanding the foregoing, if such casualty was due to the act or
omission of Tenant or Tenant’s Agents, such abatement or reduction shall be made
only if and to the extent of any proceeds of rental interruption insurance
actually received by Landlord and allocated to the Premises.

19. EMINENT DOMAIN. If the whole or a material portion of the Premises shall be
taken or condemned by a governmental or quasi-governmental authority for any
public or quasi-public use or purpose (including sale under threat of such a
taking), or if the owner elects to convey title to the condemnor by a deed in
lieu of condemnation, or if all or any portion of the Property are so taken,
condemned or conveyed and as a result thereof, in Landlord’s reasonable
judgment, the Premises cannot be used for Tenant’s Permitted Use as set forth
herein, then this Lease shall cease and terminate as of the date when title
vests in such governmental or quasi-governmental authority and Base Rent and
Additional Rent shall be abated on the date when such title vests in such
governmental or quasi-governmental authority. If less than a material portion of
the Premises shall be taken or condemned by a governmental or quasi-governmental
authority for any public or quasi-public use or purpose (including sale under
threat of such a taking), Base Rent and Additional Rent shall be equitably
abated on the date when such title vests in such governmental or
quasi-governmental authority and this Lease shall otherwise continue in full
force and effect. In any case, Tenant shall have no claim against Landlord for
any portion of the amount that may be awarded as damages as a result of any
governmental or quasi-governmental taking or condemnation (or sale under threat
or such taking or condemnation); and all rights of Tenant to damages therefor
are hereby assigned by Tenant to Landlord. The foregoing shall not,

 

18



--------------------------------------------------------------------------------

however, deprive Tenant of any separate award for moving expenses, dislocation
damages or for any other award which would not reduce the award payable to
Landlord. As used herein, “material portion of the Premises” shall mean such
amount that, in Landlord’s reasonable judgment, would render the Premises
untenantable for the Permitted Use.

20. ASSIGNMENT AND SUBLETTING.

20.1 Generally. Except with respect to a Permitted Transfer (as hereinafter
defined), Tenant shall not assign, sublease, transfer (including by operation of
law) or encumber any interest in this Lease or allow any third party to use or
occupy any portion of the Premises (individually or collectively, a “Transfer”)
without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed. Without limitation, it is agreed
that Landlord’s consent shall not be considered unreasonably withheld,
conditioned or delayed if: (a) in Landlord’s good faith opinion the proposed
transferee’s financial condition is not adequate for the obligations such
transferee is assuming in connection with the proposed Transfer; (b) in
Landlord’s good faith opinion the transferee’s business or reputation is not
suitable for the Property considering the business and reputation of the other
tenants and the Property’s profile, or the proposed transfer would result in a
violation of another tenant’s rights under its lease at the Property; (c) the
transferee is a governmental or quasi-governmental entity, agency, department or
instrumentality; (d) the transferee is an occupant of the Property; (e) there is
then occurring an Event of Default (or there is then occurring an event which
with passage of time or the giving of notice, or both, would constitute an Event
of Default) under this Lease; (f) any portion of the Property (including the
Premises) would likely become subject to additional or different Legal
Requirements as a consequence of the proposed Transfer; (g) Landlord or its
agent have discussed with the proposed transferee or its agent its need for
space at the Property within six (6) months prior to Tenant’s delivery of
written notice of the proposed Transfer to Landlord; (h) intentionally omitted;
(i) the Transfer is not approved of by any Superior Lessor (as hereinafter
defined) or Superior Mortgagee (as hereinafter defined); (j) the transferee
refuses to sign a subordination and attornment agreement in favor of any
Superior Lessor or Superior Mortgagee; (k) any guarantor of this Lease refuses
to consent to the proposed transfer or to execute a written agreement
reaffirming the guaranty; (1) in Landlord’s good faith opinion, a proposed
transferee’s business will impose a burden on the Common Areas or other
facilities serving the Building or the Property that is greater than the burden
imposed by Tenant; (m) Landlord has sued or been sued by the proposed transferee
or has otherwise been involved in a legal dispute with the proposed transferee;
or (n) the proposed Transfer will result in there being more than one
(1) subtenant in the Premises. Any attempted Transfer in violation of Section 20
shall, in Landlord’s sole and absolute discretion, be void. Consent by Landlord
to one or more Transfers shall not operate as a waiver of Landlord’s rights to
approve any subsequent Transfers. If Landlord withholds its consent to any
Transfer contrary to the provisions of Section 20, Tenant’s sole remedy shall be
to seek an injunction in equity to compel performance by Landlord to give its
consent and Tenant expressly waives any right to damages in the event of such
withholding by Landlord of its consent. In no event shall any Transfer or
Permitted Transfer release or relieve Tenant from any obligation under this
Lease or any liability hereunder, and Tenant shall be and remain fully and
primarily liable for the obligations of Tenant hereunder, and Tenant shall be
deemed to have waived all suretyship defenses.

 

19



--------------------------------------------------------------------------------

20.2 Consent Process. Except with respect to a Permitted Transfer, if Tenant
requests Landlord’s consent to a Transfer, Tenant shall submit to Landlord
(a) financial statements for the proposed transferee; (b) a copy of the proposed
assignment or sublease; and (c) such other information as Landlord may
reasonably request. After Landlord’s receipt of the required information and
documentation, Landlord shall do one of the following: (i) notify Tenant in
writing of its decision to consent or withhold consent to the Transfer; (ii) in
the event of a proposed assignment of this Lease, terminate this Lease effective
the first to occur of sixty (60) days following written notice of such
termination or the date that the proposed Transfer would have come into effect;
or (iii) in the event of a proposed subletting of all or any portion of the
Premises, terminate this Lease effective the first to occur of sixty (60) days
following written notice of such termination or the date that the proposed
Transfer would have come into effect, it being specifically agreed that Landlord
may terminate this Lease with respect to the entire Premises even if Tenant
proposes to sublease only a portion of the Premises. In addition, Tenant shall
reimburse Landlord for its reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees) incurred by Landlord in connection with
Landlord’s review of such proposed Transfer.

20.3 Right to Share Profits.

(a) Except with respect to a Permitted Transfer, if Landlord consents to the
subletting of all or any part of the Premises, Landlord shall have the option
(but shall not be obligated) to require Tenant to pay to Landlord, as Additional
Rent, fifty percent (50%) of any Net Profits (as hereinafter defined) in
connection with the subletting. “Profits” on a subletting shall mean the
difference between (i) the amounts paid as rent and additional rent by the
subtenant to Tenant in and for each month of the sublease term and (ii) Base
Rent and Additional Rent due and payable by Tenant to Landlord in and for each
month of the sublease term, in each and every month when the former exceeds the
latter, provided, however, that if a sublease involves less than the entire
Premises, the amounts paid by Tenant to Landlord used in subpart (ii) above
shall be prorated each month to reflect the portion of the Premises being
sublet. “Net Profits” on a subletting shall mean monthly Profits reduced by an
amount equal to the quotient found by taking the total reasonable and customary
attorneys’ fees, real estate brokerage commissions and alteration expenses (if
any), paid and incurred by Tenant in connection with the subletting, and
dividing by the number of months in the sublease term.

(b) Except with respect to a Permitted Transfer, if Landlord consents to the
assignment of this Lease, Landlord shall have the option (but shall not be
obligated) to require Tenant to pay to Landlord, as Additional Rent, fifty
percent (50%) of any Net Consideration (as hereinafter defined) in connection
with the assignment. “Consideration” for an assignment shall mean any sums paid
to Tenant in consideration of the assignment (other than the amount of rent and
additional rent assumed by the assignee). “Net Consideration” for an assignment
shall mean Consideration reduced by an amount equal to the total reasonable and
customary attorneys’ fees, real estate brokerage commissions and alteration
expenses (if any), paid and incurred by Tenant in connection with the
assignment.

(c) Landlord shall have the right at any time, and from time to time, upon
reasonable prior notice to Tenant to audit and inspect Tenant’s books, records,
accounts and federal income tax returns to verify the determination of
Additional Rent payable under Section 20.3.

 

20



--------------------------------------------------------------------------------

20.4 Certain Transfers.

(a) Except with respect to a Permitted Transfer, if at any time Tenant’s
interest in this Lease is held by a corporation, trust, partnership, limited
liability company or other entity, the transfer of a controlling interest of the
voting stock, beneficial interests, partnership interests, membership interests
or other ownership interests therein (whether at one time or in the aggregate)
shall be deemed an assignment of this Lease, and shall require Landlord’s prior
written consent as provided herein. For the purposes of the prior sentence, a
“controlling interest” shall mean any transfer that results in the change
(whether at one time or in the aggregate) in the effective control over the
management of such entity. The foregoing provisions relating to a transfer in
the controlling interest shall not be applicable if Tenant is a corporation and
(i) its outstanding voting stock is listed on a recognized security exchange, or
(ii) at least eighty percent (80%) of its voting stock is owned by another
corporation, the voting stock of which is so listed. Notwithstanding anything to
the contrary contained herein, an initial public offering of Tenant’s stock on a
recognized security exchange shall not be considered a transfer under
Section 20.4(a) requiring Landlord’s consent.

(b) To enable Landlord to determine the ownership of Tenant, Tenant agrees to
furnish to Landlord, from time to time promptly after Landlord’s request
therefor, (i) if the last two sentences of Section 20.4(a) are applicable, proof
of listing on a recognized security exchange, or (ii) if the last two sentences
of Section 20.4(a) are not applicable, an accurate and complete listing of the
holders of its stock, beneficial interests, partnership interests, membership
interests or other ownership interests therein as of such request and as of the
date of this Lease. Landlord shall use reasonable efforts to keep confidential
any information received by Landlord pursuant to this Section; provided,
however, that Landlord shall have the right to disclose any such information to
Landlord’s Agents, as well as any Superior Lessor, Superior Mortgagee,
prospective lessor, prospective mortgagee, or prospective purchaser, provided
such parties are advised of such confidentiality obligations.

(c) Notwithstanding any other provision of Section 20 to the contrary, Tenant
may assign its interest in this Lease or sublet the Premises (i) to any entity
controlling, controlled by, or under common control with Tenant, or (ii) to any
successor to Tenant by purchase, merger, consolidation or reorganization (each a
“Permitted Transfer”) without the consent of Landlord; provided, however, that
(A) there is not then occurring an Event of Default (or there is not then
occurring an event which with passage of time or the giving of notice, or both,
would constitute an Event of Default) under this Lease; (B) if the proposed
transferee is a successor to Tenant by purchase, said proposed transferee shall
acquire all or substantially all of the stock or assets of Tenant’s business or,
if the proposed transferee is a successor to Tenant by merger, consolidation or
reorganization, the continuing or surviving entity shall own all or
substantially all of the assets of Tenant’s business; (C) such proposed
transferee shall have a Net Worth (as hereinafter defined) which is at least
equal to the greater of Tenant’s Net Worth as of the date of this Lease or
Tenant’s Net Worth as of the day prior to the proposed transfer as evidenced to
Landlord’s reasonable satisfaction; (D) Tenant shall not be released from any
obligation under

 

21



--------------------------------------------------------------------------------

this Lease or any liability hereunder; and (E) Tenant shall give Landlord
written notice at least thirty (30) days prior to the effective date of the
proposed transfer. As used herein, “Net Worth” shall be the tangible net worth
of Tenant (excluding any guarantors) established under generally accepted
accounting principles consistently applied.

(d) In addition to the foregoing, it shall be a condition of the validity of any
such Transfer (or Permitted Transfer) that the proposed transferee agrees
directly with Landlord, in form satisfactory to Landlord, to be bound by all the
obligations of Tenant hereunder, including, without limitation, the obligation
to pay Rent and other amounts provided for under this Lease, the covenant
regarding use and the covenant against further assignment and subletting.

(e) If the Premises or any part thereof are sublet by Tenant, following the
occurrence of an Event of Default, Landlord, in addition to any other remedies
provided hereunder or at law, may at its option collect directly from such
subtenant(s) all rents becoming due to Tenant under such sublease(s) and apply
such rent against any amounts due Landlord by Tenant under this Lease, and
Tenant hereby irrevocably authorizes and directs such subtenant(s) to so make
all such rent payments, if so directed by Landlord; and it is understood that no
such election or collection or payment shall be construed to constitute a
novation of this Lease or a release of Tenant hereunder, or to create any lease
or occupancy agreement between Landlord and such subtenant or impose any
obligations on Landlord, or otherwise constitute the recognition of such
sublease by Landlord for any purpose whatsoever.

21. EVENTS OF DEFAULT. Any other provisions of this Lease notwithstanding, it
shall be a Tenant event of default (“Event of Default”) under this Lease if:
(a) Tenant fails to pay any Base Rent, Additional Rent, or other item of Rent
when due and payable hereunder; provided, however, that Tenant shall be entitled
to a grace period of five (5) days after written notice from Landlord with
respect to the first late payment in any calendar year; (b) subject to
Section 21(c), Tenant fails to perform or observe any other covenant, condition
or agreement of this Lease and such failure continues, after written notice
given by or on behalf of Landlord to Tenant, for more than thirty (30) days;
(c) Tenant fails to perform or observe any of the covenants with respect to

(i) Section 10 (Alterations, Additions and Improvements to the Premises),
(ii) Section 15 (Insurance), (iii) Section 20 (Assignment and Subletting),
(iv) Section 30 (Financial Statements), (v) Section 31 (Tenant Estoppel
Certificates), or (vi) Section 32 (Subordination); provided, however, that
Tenant shall not be deemed to be in an Event of Default under Section 21(c)
until five (5) days after written notice from Landlord with respect to the
particular item that is the subject of the Event of Default; (d) the leasehold
interest of Tenant is levied upon or attached under process of law; (e) Tenant
or any guarantor of this Lease dies or dissolves; (f) Tenant abandons or vacates
the Premises; (g) any voluntary or involuntary proceedings are filed by or
against Tenant or any guarantor of this Lease under any bankruptcy, insolvency
or similar laws and, in the case of any involuntary proceedings, are not
dismissed within sixty (60) days after filing; (h) Tenant shall generally not
pay Tenant’s debts as such debts become due, or shall admit in writing its
inability to pay its debts as they become due, or shall make an assignment of
Tenant’s lease obligations for the benefit of or enter into an agreement with
its creditors; (i) Landlord shall determine that any financial or other
information provided to Landlord by or on behalf of Tenant or any guarantor of
this Lease shall be or have been materially false or

 

22



--------------------------------------------------------------------------------

misleading; (j) Tenant conducts or permits to be conducted, either voluntarily
or involuntarily, any auction in or upon the Premises or the Property; or
(k) there is committed by Tenant any other act or omission which is stated in
this Lease to be an Event of Default. The notice and grace period provisions in
clauses (a) and (b) above shall have no application to the Events of Default
referred to in clauses (c) through (k) above.

22. LANDLORD’S REMEDIES.

22.1 Upon the occurrence of any Event of Default, Landlord shall have the
following rights and remedies, in addition to those allowed by law or equity,
any one or more of which may be exercised without further notice to or demand
upon Tenant and which may be pursued successively or cumulatively as Landlord
may elect:

(a) Landlord may, but shall not be obligated to, re-enter the Premises and
attempt to cure any default of Tenant, in which event Tenant shall, upon demand,
reimburse Landlord as Additional Rent for all reasonable costs and expenses
which Landlord incurs to cure such default;

(b) Landlord may terminate this Lease by giving to Tenant notice of Landlord’s
election to do so, in which event the Lease Term shall end, and all right, title
and interest of Tenant hereunder shall terminate on the date stated in such
notice; and

(c) Landlord may enforce the provisions of this Lease by a suit or suits at law
or equity for the specific performance of any covenant or agreement contained
herein, or for the enforcement of any other appropriate legal or equitable
remedy, including recovery of all monies due or to become due from Tenant under
any of the provisions of this Lease.

22.2 LANDLORD SHALL NOT BE REQUIRED TO SERVE TENANT WITH ANY NOTICES OR DEMANDS
AS A PREREQUISITE TO ITS EXERCISE OF ANY OF ITS RIGHTS OR REMEDIES UNDER THIS
LEASE, OTHER THAN THOSE NOTICES AND DEMANDS SPECIFICALLY REQUIRED UNDER THIS
LEASE. LANDLORD’S NOTICE OF ANY EVENT OF DEFAULT MAY SERVE AS ANY STATUTORY
DEMAND OR NOTICE WHICH IS A PREREQUISITE TO LANDLORD’S COMMENCEMENT OF EVICTION
PROCEEDINGS AGAINST TENANT, INCLUDING THE DEMANDS AND NOTICES SPECIFIED IN ANY
APPLICABLE STATUTE OR CASE LAW, AND NO FURTHER NOTICE SHALL BE REQUIRED. TENANT
AGREES THAT IT SHALL NOT INTERPOSE ANY COUNTERCLAIM AND WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY LAWSUIT BROUGHT BY LANDLORD TO RECOVER POSSESSION OF THE
PREMISES FOLLOWING LANDLORD’S TERMINATION OF THIS LEASE OR THE RIGHT OF TENANT
TO POSSESSION OF THE PREMISES PURSUANT TO THE TERMS, COVENANTS AND CONDITIONS OF
THIS LEASE AND ON ANY CLAIM FOR DELINQUENT RENT WHICH LANDLORD MAY JOIN IN ITS
LAWSUIT TO RECOVER POSSESSION.

 

23



--------------------------------------------------------------------------------

22.3 If Landlord terminates this Lease, Tenant shall surrender possession and
vacate the Premises and immediately deliver possession thereof to Landlord, and
Landlord may re-enter and take complete and peaceful possession of the Premises,
with process of any applicable law, and Landlord may remove all occupants and
property therefrom, using such force as may be necessary to the extent allowed
by law, without being deemed guilty in any manner of trespass, eviction or
forcible entry and detainer and without relinquishing Landlord’s right to Rent
or any other right given to Landlord hereunder or by operation of law.

22.4 If Landlord terminates this Lease, such termination shall not release
Tenant, in whole or in part, from Tenant’s obligation to pay Rent hereunder for
the full Lease Term, and Landlord shall be entitled to recover from Tenant all
Rent accruing as it becomes due under this Lease during the period from the date
of such termination to the stated end of the Lease Term on the days originally
fixed herein for the payment thereof as if this Lease had not been terminated.

22.5 If Landlord terminates this Lease, Landlord shall be entitled to recover
from Tenant all Rent accrued and unpaid for the period up to and including such
termination date, as well as all other additional sums payable by Tenant, or for
which Tenant is liable or for which Tenant has agreed to indemnify Landlord,
which may be then owing and unpaid, and all reasonable costs and expenses,
including court costs and reasonable attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies hereunder. In addition, Landlord shall be
entitled to recover from Tenant, for loss of the bargain and not as a penalty,
(a) the unamortized portion of any concessions offered by Landlord to Tenant in
connection with this Lease, including, without limitation, (i) the cost of
Landlord’s Work and Landlord’s contribution to the cost of Tenant’s Work and
Alterations, if any (whether installed by Landlord or Tenant), (ii) deferred or
abated rent, and (iii) brokerage commissions; (b) the aggregate sum which at the
time of such termination represents the excess, if any, of the present value of
the aggregate Rent which would have been payable after the termination date had
this Lease not been terminated, including, without limitation, the amount
projected by Landlord to represent Additional Rent for the remainder of the
Lease Term, over the then present value of the then aggregate fair market rental
of the Premises for the remainder of the Lease Term, such present value to be
computed in each case on the basis of a ten percent (10%) per annum discount
from the respective dates upon which such Rent would have been payable hereunder
had this Lease not been terminated; and (c) any damages in addition thereto,
including without limitation reasonable attorneys’ fees and court costs, which
Landlord sustains as a result of the breach of any of the covenants of this
Lease other than for the payment of Rent.

22.6 Intentionally Omitted

22.7 Landlord shall have no obligation to mitigate any damages resulting from an
Event of Default by Tenant under this Lease other than to list the Premises as
available for rent; provided, however, that (a) Landlord shall not be obligated
to solicit or entertain negotiations with a replacement tenant for the Premises
unless and until Landlord obtains full and complete possession of the Premises,
including, without limitation, the final and unappealable legal right to relet
the Premises free of any claim of Tenant; (b) Landlord shall not be obligated to
lease or show the Premises, on a priority basis, or offer the Premises to a
prospective tenant when other premises at the Property suitable for the
replacement tenant’s use are (or soon will be) available; (c) Landlord shall not
be obligated to lease the Premises to a replacement tenant at a rate that is
less than the rate that Landlord is advertising space at the Property (on a per
rentable square foot

 

24



--------------------------------------------------------------------------------

basis); (d) Landlord shall not be obligated to enter into a lease with a
replacement tenant under terms, covenants and conditions that are unacceptable
to Landlord, including, without limitation, a replacement tenant whose use
would: (i) violate any restriction, covenant, or requirement contained in the
lease of another tenant of the Property, (ii) adversely affect, in Landlord’s
good faith opinion, the reputation of the Property, or (iii) be incompatible, in
Landlord’s good faith opinion, with the operation of the Property; and
(e) Landlord shall not be obligated to enter into a lease with a replacement
tenant who does not have, in Landlord’s good faith opinion, sufficient financial
resources to operate the Premises in a first class manner and to fulfill all of
the obligations in connection with the lease thereof as and when the same become
due.

22.8 In attempting to relet the Premises, Landlord may redecorate the Premises,
or may make any repairs, alterations or additions thereto, to the extent deemed
reasonably necessary or desirable by Landlord, and Tenant upon demand shall pay
the reasonable cost of all of the foregoing together with Landlord’s reasonable
expenses of reletting, including, without limitation, brokerage commissions and
reasonable attorneys’ fees. The rents from any such reletting shall be applied
first to the payment of the expenses of reletting, and second to the payment of
Rent herein provided to be paid by Tenant. Any excess or residue shall operate
only as an offsetting credit against the amount of Rent due and owing as the
same thereafter becomes due and payable hereunder.

22.9 The receipt by Landlord of less than the full Rent due shall not be
construed to be other than a payment on account of Rent then due, nor shall any
statement on Tenant’s check or any letter accompanying Tenant’s check be deemed
an accord and satisfaction, and Landlord may accept such payment without
prejudice to Landlord’s right to recover the balance of the Rent due or to
pursue any other remedies provided in this Lease. The acceptance by Landlord of
Rent hereunder shall not be construed to be a waiver of any breach by Tenant of
any term, covenant or condition of this Lease. No delay or forbearance by
Landlord in exercising any right or remedy hereunder or in undertaking or
performing any act or matter which is not expressly required to be undertaken by
Landlord shall be construed, respectively, to be a waiver of Landlord’s rights
or to represent any agreement by Landlord to undertake or perform such act or
matter thereafter. No act or omission by Landlord or its employees or agents
during the Lease Term shall be deemed an acceptance of a surrender of the
Premises, and no agreement to accept such a surrender of the Premises shall be
valid unless in writing and signed by Landlord.

23. LANDLORD’S DEFAULT. Landlord shall in no event be in default in the
performance of any of Landlord’s obligations hereunder unless and until Landlord
fails to perform or observe any obligation of this Lease and such failure
continues, after written notice given by or on behalf of Tenant to Landlord, for
more than thirty (30) days (or such additional time as is reasonably required to
cure such default, provided that Landlord diligently pursues such cure to
completion). It is the express understanding and agreement of the parties, and a
condition of Landlord’s agreement to execute this Lease, that in no event shall
Tenant have the right to terminate this Lease or seek an abatement to or offset
from Rent as a result of Landlord’s default, but Tenant shall be entitled to
seek all other remedies, at law or equity, as a result of such default. Tenant
hereby waives its right to recover punitive, special or consequential damages,
or to recover any lost profits resulting from or arising out of any act or
omission by Landlord (or any party for whom Landlord is responsible). This Lease
and the obligations of Tenant hereunder shall not be affected or impaired
because Landlord is unable to fulfill any of its obligations hereunder or is
delayed in doing so.

 

25



--------------------------------------------------------------------------------

24. FORCE MAJEURE. The term “Force Majeure” shall mean acts of God, shortages of
labor or materials, strikes, riots, war, acts of terrorism, governmental laws,
regulations or restrictions, or any other cause whatsoever beyond the reasonable
control of Landlord. Notwithstanding anything to the contrary contained herein,
whenever a period of time is herein prescribed for the taking of any action by
Landlord, Landlord shall not be liable or responsible for, and there shall be
excluded from the computation of such period of time, any delays due to events
of Force Majeure.

25. COSTS AND EXPENSES. In the event of any litigation between Landlord and
Tenant to enforce or interpret any provision of this Lease or to enforce any
right of either party hereto, the unsuccessful party to such litigation shall
pay to the successful party all costs and expenses incurred in connection
therewith, including reasonable attorneys’ fees, through all appeals and in any
bankruptcy proceedings.

26. NO WAIVER. Failure of either party to declare any default immediately upon
its occurrence, or delay in taking any action in connection with an Event of
Default, shall not constitute a waiver of such default, nor shall it constitute
an estoppel against the non-defaulting party, but the non-defaulting party shall
have the right to declare the default at any time and take such action as is
lawful or authorized under this Lease. Failure by the non-defaulting party to
enforce its rights with respect to any one default shall not constitute a waiver
of its rights with respect to any subsequent default.

27. QUIET ENJOYMENT. Tenant, upon the payment of Rent and the observing, keeping
and performing all of the terms, covenants and conditions of this Lease on
Tenant’s part to be observed, kept and performed, shall lawfully, peaceably and
quietly have, hold, occupy and enjoy the Premises during the Lease Term, without
hindrance or ejection by any persons lawfully claiming under Landlord to have
title to the Premises superior to that of Tenant, subject, however, to the
rights of Superior Lessors and Superior Mortgagees, and subject to the terms,
covenants and conditions of this Lease. The foregoing covenant of quiet
enjoyment is in lieu of any other covenant, expressed or implied.

28. RELOCATION. At any time during the Lease Term, including any extensions
thereof, upon sixty (60) days prior written notice to Tenant (“Landlord’s
Relocation Notice”), Landlord, in its sole and absolute discretion, may relocate
Tenant to comparable office space within the Property, in which event the terms
hereof shall apply in all manner and respect except Base Rent and Additional
Rent will be adjusted for variation in the square footage of the new leased
premises (the “Relocation Premises”); provided, however, that (a) in no event
will Landlord exercise the relocation right described in this Section more than
once during the Lease Term and (b) in no event will Base Rent and Additional
Rent for the Relocation Premises exceed Base Rent and Additional Rent payable
for the Premises. Landlord agrees to make reasonable efforts to accommodate
Tenant’s requests regarding the size, layout, Building/Property location and
level of finish of the Relocation Premises, and agrees that the Relocation
Premises shall have a level of finish at least equal to the level of finish of
the Premises. Landlord shall pay or credit

 

26



--------------------------------------------------------------------------------

Tenant’s actual and commercially reasonable expenses for the cost of relocating
Tenant to the Relocation Premises, subject to adjustment by Tenant’s
authentication of the same. Should Tenant fail to relocate to the Relocation
Premises as required herein, such failure shall be deemed a holding over by
Tenant under Section 36 hereof.

29. PARKING. Pursuant to all terms, covenants and conditions of this Lease,
Tenant shall have a license to use, throughout the term of this Lease, at no
additional charge to Tenant, up to 3.3 parking spaces per 1,000 rentable square
feet of the Premises leased hereunder, which is currently eleven (11) parking
spaces (the “Parking Spaces”), which shall be located in the surface parking
area adjacent to the Building (the “Parking Area”). All Parking Spaces shall be
provided on a non-reserved, first-come, first-served basis. Landlord reserves
the right to rearrange the configuration of any Parking Spaces, assign
particular Parking Spaces to other tenants of the Building/Property, and
otherwise change or alter the Parking Area in any manner whatsoever, so long as
Tenant is not permanently deprived of the use of eleven (11) Parking Spaces.
Landlord does not assume any responsibility for, and shall not be liable for,
any damage, loss or theft (of any nature whatsoever) to or of any automobiles or
other vehicles, or any contents or other Personal Property located therein,
while in or about the Parking Area.

30. FINANCIAL STATEMENTS. Tenant acknowledges that the capability of Tenant to
perform its financial obligations under this Lease is material to Landlord, and
that Landlord would not enter into this Lease but for its belief, based on its
review of Tenant’s financial statements, that Tenant is capable of performing
such financial obligations. Tenant hereby represents and warrants to Landlord
that any financial statements previously furnished to Landlord were at the time
given true and correct in all material respects, and that there have been no
material changes thereto as of the date of this Lease (which representations and
warranties shall be deemed to be continuing and re-made at all times during the
Lease Term). In addition, upon request, and within ten (10) days after written
notice given by or on behalf of Landlord, Tenant shall furnish Landlord with
current financial statements (audited, if available, or otherwise certified as
being true and correct by Tenant) reflecting Tenant’s current financial
condition. Landlord shall use reasonable efforts to keep confidential any
information received by Landlord pursuant to this Section; provided, however,
that Landlord shall have the right to disclose any such information to
Landlord’s Agents, as well as any Superior Lessor, Superior Mortgagee,
prospective lessor, prospective mortgagee, or prospective purchaser, provided
such parties are advised of such confidentiality obligations.

31. TENANT ESTOPPEL CERTIFICATES.

31.1 Upon request, and within ten (10) days after written notice given by or on
behalf of Landlord, Tenant shall furnish Landlord with a tenant estoppel
certificate signed by Tenant certifying as to such matters relating to the then
current status of this Lease as may be reasonably requested by Landlord (or any
Superior Lessor, Superior Mortgagee, prospective lessor, prospective mortgagee,
prospective purchaser or other party), including, without limitation:

(a) The Commencement Date and Expiration Date of this Lease;

 

27



--------------------------------------------------------------------------------

(b) That this Lease is unmodified and in full force and effect or, if there has
been a modification, that the same is in full force and effect, as modified, and
stating such modification;

(c) Whether or not there are any existing setoffs or defenses against the
enforcement of any of the terms, covenants and conditions of this Lease and
whether there are any obligations of Landlord or Tenant to be performed or
complied with and, if so, specifying the same;

(d) The date to which Base Rent, Additional Rent and all other charges have been
paid; and

(e) Any other matters reasonably requested.

31.2 Any statement furnished pursuant to this Section may be relied upon by
Landlord (or any Superior Lessor, Superior Mortgagee, prospective lessor,
prospective mortgagee, prospective purchaser or other party). In addition to any
other right or remedy Landlord may have, if Tenant fails to execute any tenant
estoppel certificate within the time-frame required by this Section, Tenant
hereby irrevocably constitutes Landlord as its attorney-in-fact to execute such
instrument in Tenant’s name, place and stead, it being agreed that such power is
coupled with an interest in Landlord and is accordingly irrevocable.

32. SUBORDINATION.

32.1 At the option of Landlord, this Lease, and all rights of Tenant hereunder,
are and shall be subject and subordinate to all ground leases, overriding leases
and underlying leases, now or hereafter affecting the Building or the Property,
and each of the terms, covenants and conditions thereto (the “Superior Leases”),
and to all mortgages and deeds of trust, now or hereafter affecting the Building
or the Property or the Superior Leases, and each of the terms, covenants and
conditions thereto (the “Superior Mortgages”), whether or not such Superior
Mortgages shall also cover other land, buildings or leases, to each and every
advance made or hereafter to be made under such Superior Mortgages, and to all
renewals, modifications, replacements and extensions of such Superior Leases and
Superior Mortgages. This Section shall be self-operative and no further
instrument of subordination shall be required.

32.2 Upon request, and within ten (10) days after written notice given by or on
behalf of Landlord, any Superior Lessor or any Superior Mortgagee, Tenant shall
promptly execute, acknowledge and deliver any reasonable instrument of
subordination that Landlord, any Superior Lessor or any Superior Mortgagee may
reasonably request. If Tenant fails to execute any such instrument of
subordination within the time-frame required by this Section, Tenant hereby
irrevocably constitutes Landlord as its attorney-in-fact to execute such
instrument in Tenant’s name, place and stead, it being agreed that such power is
coupled with an interest in Landlord and is accordingly irrevocable. As used
herein, “Superior Lessor” shall mean the lessor of a Superior Lease or its
successor in interest. As used herein, “Super Mortgagee” shall mean the holder
of a Superior Mortgage or its successor in interest.

 

28



--------------------------------------------------------------------------------

32.3 If any Superior Lessor or Superior Mortgagee shall succeed to the rights of
Landlord under this Lease, whether through possession or foreclosure action or
delivery of a new lease or deed (such party so succeeding to Landlord’s rights
herein called the “Successor Landlord”), then Tenant shall attorn to and
recognize such Successor Landlord as Tenant’s landlord under this Lease (without
the need for further agreement) and shall promptly execute and deliver any
reasonable instrument that such Successor Landlord may reasonably request to
evidence such attornment. If any Superior Lessor or Superior Mortgagee shall
succeed to the rights of Landlord under this Lease, then this Lease shall
continue in full force and effect as a direct lease between the Successor
Landlord and Tenant upon all of the terms, covenants and conditions as are set
forth in this Lease, except that the Successor Landlord shall not (a) be liable
for any previous act or omission of Landlord under this Lease, except to the
extent such act or omission shall constitute a continuing Landlord default
hereunder; (b) be subject to any offset, not expressly provided for in this
Lease; or (c) be bound by any previous modification of this Lease or by any
previous prepayment of more than one month’s Base Rent, unless such modification
or prepayment shall have been expressly approved in writing by the Successor
Landlord (or predecessor-in-interest).

33. BROKERS. Except for the Broker(s) listed in Section 1.4 of this Lease, each
party represents and warrants to the other that they have not made any agreement
or taken any action which may cause anyone to become entitled to a commission as
a result of the transactions contemplated by this Lease, and each will indemnify
and defend the other from any and all claims, actual or threatened, for
compensation by any such third person by reason of such party’s breach of their
representation or warranty contained in this Lease. Landlord will pay any
commission due to the Broker(s) hereunder pursuant to its separate agreement
with the Broker(s) hereunder subject to execution and delivery of this Lease by
Landlord and Tenant.

34. NOTICES. All notices or other communications hereunder shall be in writing
and shall be deemed to have been given (a) if delivered by hand, by messenger or
by an express delivery service (FedEx, UPS, etc.), then if and when delivered
(or if delivery is refused, when refused) to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (b) if mailed, then
on the third Business Day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required hereby).
Notice by counsel to a party shall be deemed notice from such party.

34.1     If to Landlord:           WLC THREE VI, L.L.C.

    

c/o Griffith Properties LLC

260 Franklin Street, 5th Floor

Boston, MA 02110

Attention: Marci G. Loeber

 

 

29



--------------------------------------------------------------------------------

    

With copies to:

 

     WLC THREE VI, L.L.C.     

c/o Walton Street Capital LLC

900 North Michigan Avenue, Suite 1900

Chicago, IL 60611

Attention: Howard J. Brody

    

WLC THREE VI, L.L.C.

c/o Walton Street Capital LLC

900 North Michigan Avenue, Suite 1900

Chicago, IL 60611

Attention: Douglas J. Welker

    

WLC THREE VI, L.L.C.

c/o Walton Street Capital LLC

900 North Michigan Avenue, Suite 1900

Chicago, IL 60611

Attention: Angela R. Lang

34.2 If to Tenant: And before the Commencement Date, then to:

    

Planck, LLC

675 Avenue of the Americas

New York, NY 10010

Attention: Damian Noto

     With a copy to:     

Garvey Schubert Barer

1191 Second Avenue, 18th Floor

Seattle, WA 98101

Attention: Daniel Bugbee

     And on or after the Commencement Date, then to:     

Planck, LLC

131 Hartwell Avenue

Lexington, MA 02421

Attention: Bruce Hill

     With a copy to:     

Planck, LLC

675 Avenue of the Americas

New York, NY 10010

Attention: Damian Noto

 

30



--------------------------------------------------------------------------------

     And:     

Garvey Schubert Barer

1191 Second Avenue, 18th Floor

Seattle, WA 98101

Attention: Daniel Bugbee

34.3 Payments of Rent: Payments of Rent only shall be made payable to the order
of WLC THREE VI, L.L.C. and submitted to:

    

WLC THREE VI, L.L.C.

c/o Cushman & Wakefield of Massachusetts

P.O. Box 418955

Boston, MA 02241-8947

35. SURRENDER OF PREMISES.

35.1 Upon the expiration or earlier termination of this Lease, Tenant shall
promptly surrender possession of the Premises to Landlord in good order and
condition and in conformity with the applicable provisions of this Lease,
excepting only reasonable wear and tear, casualty and condemnation. Tenant shall
surrender to Landlord all keys, key cards, security and access codes, etc. to
the Premises and make known to Landlord the combination of all combination locks
which Tenant is required to leave on the Premises. For purposes of this Lease,
the terms “reasonable wear and tear” and “ordinary wear and tear” constitute
that normal, gradual deterioration which occurs due to aging and ordinary use of
the Premises despite reasonable and timely maintenance and repair, but in no
event shall the aforementioned terms excuse Tenant from its duty to keep the
Premises in good maintenance and repair or otherwise usable, serviceable and
tenantable as required by this Lease.

35.2 Upon the expiration or earlier termination of this Lease, Tenant shall, at
its sole cost and expense, remove (a) all of Tenant’s Work and Alterations that
Tenant is required to remove pursuant to Section 10.2 of this Lease and (b) all
of Tenant’s Property. Tenant shall not be required to remove Landlord’s Work.
Tenant shall, at its sole cost and expense, repair any damage caused by the
removal of Tenant’s Work, Alterations and Tenant’s Property, and perform such
other work as is reasonably necessary to restore the Premises to “move in”
condition. If Tenant fails to remove any of the foregoing items or to perform
any required repairs and restoration, such failure shall be deemed a holding
over by Tenant under Section 36 hereof, and Landlord may (without liability to
Tenant for loss thereof), at Tenant’s sole cost and expense and in addition to
Landlord’s other rights and remedies under this Lease, at law or equity:
(i) remove and store such items; and/or (ii) upon ten (10) days prior written
notice to Tenant, sell such items at private or public sale for such price as
Landlord at its discretion may obtain. Landlord shall apply the proceeds of any
such sale to any amounts due to Landlord under this Lease from Tenant (including
Landlord’s reasonable attorneys’ fees and other costs incurred in the removal,
storage and/or sale of such items and performance of any required repairs and
restoration), with any remainder to be paid to Tenant.

 

31



--------------------------------------------------------------------------------

36. HOLDING OVER. If, after the expiration or earlier termination of this Lease,
Tenant fails to surrender the Premises (or any portion of the Premises) in
accordance with the provisions of this Lease, such occupancy shall be that of a
tenancy at sufferance, in which event Tenant shall pay Landlord (a) as
liquidated damages for such holding over alone, an amount, calculated on a per
diem basis for each day of such unlawful retention, equal to the greater of 200%
of (i) the then-current Annual Base Rent, or (ii) the fair market rental for the
Premises, for the time Tenant thus remains in possession, plus, in each case,
all Additional Rent and other sums payable hereunder, and (b) all other damages,
costs and expenses sustained by Landlord by reason of Tenant’s holding over.
Without limiting any rights and remedies of Landlord resulting by reason of the
wrongful holding over by Tenant, or creating any right in Tenant to continue in
possession of the Premises, all Tenant’s obligations with respect to the use,
occupancy and maintenance of the Premises shall continue during such period of
unlawful retention. To the maximum extent enforceable by law, Tenant covenants
and agrees to exonerate, indemnify, defend, protect and save Landlord,
Landlord’s Agents and Landlord’s Insured Parties harmless from and against any
and all claims, demands, expenses, losses, suits and damages (including
reasonable attorneys’ fees) as may be occasioned by reason of Tenant’s holding
over, including, without limiting the generality of the foregoing, any claims
made by any succeeding tenant founded upon such failure to surrender and any
lost profits to Landlord resulting therefrom. The provisions of this Section 36
shall survive the expiration or earlier termination of this Lease.

37. RIGHTS RESERVED TO LANDLORD. Landlord reserves the following rights,
exercisable without notice, except as provided herein, and without liability to
Tenant for damage or injury to property, person or business, and without
affecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of Rent or affecting any of Tenant’s
obligations under this Lease: (a) upon thirty (30) days’ prior notice, to change
the name or street address of the Building or the Property; (b) to install and
maintain signs on the interior and exterior of the Building or the Property;
(c) to designate and approve window coverings to present a uniform exterior
appearance; (d) to retain at all times, and to use in appropriate instances,
keys, key cards, security and access codes, etc. to all locks and security
devices within and to the Premises; (e) to approve the size, weight, or location
of heavy equipment, or articles within the Premises; (f) to change the
arrangement and location of entrances of doors, doorways, passageways,
corridors, stairs, stairwells, elevators, restrooms, Parking Area, and Common
Areas of the Building or the Property; (g) to regulate access to telephone,
electrical and other utility closets in the Building and to require use of
designated contractors for any work involving access to the same; (h) if Tenant
has vacated the Premises during the last six (6) months of the Lease Term, to
perform additions, alterations and improvements to the Premises in connection
with a reletting or anticipated reletting thereof without being responsible or
liable for the value or preservation of any then-existing improvements to the
Premises and without effectuating a surrender or entitling Tenant to any setoff
or abatement of Rent; (i) to grant to anyone the exclusive right to conduct any
business or undertaking in the Building or the Property, provided that
Landlord’s exercise of its rights under this clause (i), shall not be deemed to
prohibit Tenant from the operation of its business in the Premises; (j) to enter
the Premises to inspect the same or to show the Premises to (1) or any Superior
Lessor, Superior Mortgagee, prospective lessor, prospective mortgagee,
prospective purchaser or other party at any time during the Lease Term and (2)
prospective tenants during the last twelve (12) months of the Lease Term, or to
clean or make repairs, alterations or additions thereto, provided that, except
for any entry in an emergency

 

32



--------------------------------------------------------------------------------

situation or to provide janitorial service in accordance with Section 12.1 of
this Lease, Landlord shall provide Tenant with reasonable prior notice of any
entry into the Premises; and (k) to temporarily close the Premises, the Building
or the Property to perform repairs, alterations or additions to the Premises,
the Building or the Property. In exercising its rights under this Section,
Landlord shall make commercially reasonable efforts to avoid unreasonably
interfering with Tenant’s business operations in the Premises.

38. OFAC CERTIFICATION. Tenant hereby represents, warrants, and covenants the
following: (a) that the name, address and jurisdiction of organization, if any,
of Tenant as set forth in this Lease and any other information provided by
Tenant concerning Tenant’s identity, is true and correct; (b) neither Tenant,
nor any persons or entities holding any legal or beneficial interest whatsoever
in Tenant, nor any persons or entities controlled by Tenant, are or will at any
time during the Lease Term be (i) conducting any business or engaging in any
transaction or dealing with any person appearing on the U.S. Treasury
Department’s OFAC list of prohibited countries, territories, “specifically
designated nationals” (“SDNs”) or “blocked person” (each a “Prohibited Person”)
(which lists can be accessed at the following web address:
http://www.ustreas.gov/offices/enforcement/ofac/), including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any such Prohibited Person; (ii) engaging in certain dealings with countries
and organizations designated under Section 311 of the USA PATRIOT Act as
warranting special measures due to money laundering concerns; (iii) dealing in,
or otherwise engaging in any transaction relating to, any property or interests
in property blocked pursuant to Executive Order No. 13224 dated September 24,
2001, relating to “Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism;” or (iv) a foreign shell
bank or any person that a financial institution would be prohibited from
transacting with under the USA PATRIOT Act; or (c) engaging in or conspiring to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempting to violate, any of the prohibitions set forth in
(i) any U.S. anti-money laundering law, (ii) the Foreign Corrupt Practices Act,
(iii) the U.S. mail and wire fraud statutes, (iv) the Travel Act, (v) any
similar or successor statutes, or (vi) any regulations promulgated under the
foregoing statutes. If at any time during the Lease Term any of the foregoing
representations and warranties are untrue or Tenant breaches any of the
foregoing covenants, then notwithstanding anything contained in this Lease to
the contrary, an Event of Default shall be deemed to have occurred, without the
necessity of any notice to Tenant, and Landlord shall have the right, in
addition to any other rights or remedies Landlord may have under this Lease, at
law or in equity to terminate this Lease.

39. MISCELLANEOUS.

39.1 Authority. Tenant represents and warrants that it is duly formed and in
good standing, and has full corporate or partnership power and authority, as the
case may be, to enter into this Lease and has taken all corporate or partnership
action, as the case may be, necessary to carry out the transaction contemplated
herein, so that when executed, this Lease constitutes a valid and binding
obligation enforceable in accordance with its terms. Tenant shall provide
Landlord with corporate resolutions or other proof in a form acceptable to
Landlord authorizing the execution of this Lease at the time of such execution.

 

33



--------------------------------------------------------------------------------

39.2 Successors and Assigns. The obligations of this Lease shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that Landlord and each successive owner of the Property
shall be liable only for obligations accruing during the period of its ownership
or interest in the Property, and from and after the transfer by Landlord or such
successive owner of its ownership or other interest in the Property, Tenant
shall look solely to the successors in title for the performance of Landlord’s
obligations hereunder arising thereafter.

39.3 Governing Law. This Lease and the rights and obligations of the parties
hereto shall be interpreted, construed, and enforced in accordance with the laws
of the state in which the Property is located.

39.4 Jurisdiction; Waiver of Trial by Jury. Tenant hereby consents to the
exclusive jurisdiction of the courts of the state in which the Property is
located in any and all actions or proceedings arising under this Lease, and
irrevocably agrees to service of process in accordance with Section 34 above.
Landlord and Tenant agree to waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other on any
matter whatsoever arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, Tenant’s use of or occupancy of the
Premises and/or any claim of injury or damage and any emergency or any other
statutory remedy.

39.5 Limitation of Liability. The liability of Landlord and Landlord’s Agents to
Tenant (or any person or entity claiming by, through or under Tenant) under the
terms of this Lease or any matter relating to or arising out of the occupancy or
use of the Premises and/or other areas of the Property shall be limited to
Tenant’s actual direct, but not consequential, damages therefor and shall be
recoverable only from Landlord’s interest in the Building. Tenant agrees to look
solely to Landlord’s interest in the Building for the recovery of any judgment
against Landlord or Landlord’s Agents. Neither Landlord nor Landlord’s Agents
shall be personally liable for any such judgment, award or deficiency after
execution thereon and Tenant hereby waives and releases such personal liability
on behalf of itself and all persons claiming by, through or under Tenant. The
limitations of liability contained in this Section 39.5 shall apply equally and
inure to the benefit of the Landlord and Landlord’s Agents, present and future
advisors, beneficiaries, participants, representatives and their respective
constituent partners, members, shareholders, trustees, heirs, successors and
assigns. Under no circumstances shall any present or future general or limited
partner of Landlord (if Landlord is a partnership), member of Landlord (if
Landlord is a limited liability company) or trustee or beneficiary (if Landlord
or any partner or member of Landlord is a trust) have any liability for the
performance of Landlord’s obligations under this Lease, nor shall negative
capital account of any constituent partner or member in Landlord (or in a
constituent member or partner of Landlord) nor any obligation of any constituent
member or partner of Landlord (or in any other constituent member or partner of
Landlord) to restore a negative capital account or to contribute or loan capital
to Landlord (or to any constituent member or partner of Landlord), at any time
be deemed to be the property or an asset of Landlord or such other constituent
member or partner (and neither Tenant nor any of its successors or assigns shall
have any right to collect, enforce or proceed against or with respect to any
such negative capital account of such a member’s or partner’s obligation to
restore or contribute). Notwithstanding any contrary provision herein, neither
Landlord nor Landlord’s

 

34



--------------------------------------------------------------------------------

Agents shall be liable for any injury or damage to, or interference with,
Tenant’s business, including loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, or for any form
of special or consequential damage, in each case however occurring. The
foregoing shall be in addition to, and not in limitation of, any further
limitation of liability that might otherwise apply. Notwithstanding the
foregoing, none of the provisions of this Section 39.5 shall be deemed to
release any insurance carrier that insures Landlord’s liability to Tenant or to
third parties from any obligation to make any payment to Tenant pursuant to any
such insurance policy, it being agreed that any release of Landlord for any
obligation to Tenant is not intended to and does not release Landlord’s
insurance carrier from the obligation of paying such loss on Landlord’s behalf.
The provisions of this Section 39.5 shall survive the expiration or earlier
termination of this Lease.

39.6 Independent Covenants; Severability. Each covenant and agreement in this
Lease shall for all purposes be construed to be a separate and independent
covenant or agreement, and Tenant hereby waives the benefit of any statute or
case law to the contrary. If any provision in this Lease or the application
thereof shall to any extent be invalid, illegal or otherwise unenforceable, the
remainder of this Lease, and the application of such provision other than as
invalid, illegal or unenforceable, shall not be affected thereby; and such
provisions of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

39.7 No Recording. Tenant agrees not to record this Lease, but, if required by
applicable law in order to protect Tenant’s interest in the Premises, each party
hereto agrees, on the request of the other, to execute a so-called notice of
lease or memorandum of lease in recordable form and complying with applicable
law and reasonably satisfactory to Landlord’s attorneys. In no event shall such
document set forth the Rent or other charges payable by Tenant under this Lease;
and any such document shall expressly state that it is executed pursuant to the
provisions contained in this Lease and is not intended to vary the terms,
covenants and conditions of this Lease.

39.8 Time of the Essence. Except as otherwise specifically provided in this
Lease, with respect to all required acts of Tenant, time is of the essence of
this Lease.

39.9 More Than One Tenant. If there is more than one Tenant, or if Tenant as
such is comprised of more than one person or entity, the obligations hereunder
imposed upon Tenant shall be joint and several obligations of all such parties.
All notices, payments, and agreements given or made by, with or to any one of
such persons or entities shall be deemed to have been given or made by, with or
to all of them.

39.10 More Than One Lease. If there is more than one lease between Landlord and
Tenant for space within the Property, a default under one lease shall be deemed
to be a default under both leases.

39.11 Continuing Obligations. Notwithstanding anything to the contrary contained
in this Lease, the expiration or earlier termination of this Lease, whether by
lapse of time or otherwise, shall not relieve Tenant of Tenant’s obligations
accruing prior to the expiration or earlier

 

35



--------------------------------------------------------------------------------

termination of this Lease, and such obligations shall survive the expiration or
earlier termination of this Lease. Without limiting the scope of the prior
sentence, it is agreed that Tenant’s obligations under Section 3 (Rent),
Section 5 (Use), Section 6 (Environmental Hazards), Section 16
(Indemnification), Section 33 (Brokers), Section 35 (Surrender of Premises),
Section 36 (Holding Over), and Section 38 (OFAC Certification) shall survive the
expiration or earlier termination of this Lease.

39.12 No Inference Against Drafting Party. Landlord and Tenant acknowledge and
agree that (a) this Lease has been freely negotiated by both parties; and (b) in
any controversy, dispute or contest over the meaning, interpretation, validity,
or enforceability of this Lease or any of its terms or conditions, there shall
be no inference, presumption, or conclusion drawn whatsoever against either
party by virtue of that party having drafted this Lease or any portion thereof.

39.13 Headings and Titles; Construction. The headings and titles to the
paragraphs of this Lease are for convenience only and shall have no effect upon
the construction or interpretation of any part hereof. The term “Landlord” and
term “Tenant” as used herein shall mean, where appropriate, all persons acting
by or on behalf of the respective parties, except as to any required approvals,
consents, amendments, modifications or supplements hereunder, in which event
such terms shall only mean the parties originally named on the first page of
this Lease as Landlord and Tenant, respectively, and their agents so authorized
in writing. The term “including” shall be deemed to mean “including, without
limitation.”

39.14 Lease Not Binding Until Executed and Delivered. This Lease shall not bind
Landlord unless and until it has been signed and delivered by Tenant (and
Guarantor(s), if any), received and accepted by Landlord, and then countersigned
and redelivered by Landlord to Tenant.

39.15 Counterparts. This Lease may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

39.16 Entire Agreement; Amendment and Modification. This Lease, including all
Exhibits attached hereto, constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersedes all prior
agreements and understandings between the parties, including all lease
proposals, letters of intent and similar documents. This Lease may be modified
only by a written agreement signed by both Landlord and Tenant.

39.17 No Representations or Warranties. Tenant acknowledges and agrees that
Landlord has not made and is not making, and Tenant, in executing and delivering
this Lease, is not relying upon, any representations, warranties, promises or
statements, except to the extent that the same are expressly set forth in this
Lease. Landlord and Tenant acknowledge and agree that there are and shall be no
implied warranties of merchantability, habitability, suitability, fitness for a
particular purpose or of any other kind arising out of this Lease, all of which
are hereby waived by Tenant, and that there are no warranties which extend
beyond those expressly set forth in this Lease.

 

36



--------------------------------------------------------------------------------

39.18 Waiver of Counterclaims. If Landlord commences any summary proceeding for
possession of the Premises based on an Event of Default by Tenant hereunder,
Tenant hereby waives the right to interpose any non-compulsory counterclaim of
whatever nature or description in any such proceeding; provided, however, that
Tenant shall have the right to bring a separate action against Landlord to the
extent otherwise allowed under this Lease as long as Tenant does not attempt to
have such action joined or otherwise consolidated with Landlord’s summary
proceeding.

39.19 Consents. Except as otherwise specifically provided in this Lease, any
consent or approval to be given by Landlord under this Lease may be withheld or
denied at Landlord’s sole and absolute discretion.

39.20 Merger. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, or a termination by Landlord, shall not result in
the merger of Landlord’s and Tenant’s estates, and shall, at the option of
Landlord, (a) terminate all or any existing subtenancies, or (b) operate as an
assignment to Landlord of any or all of such subtenancies.

39.21 Right to Lease. Landlord reserves the absolute right to effect such other
tenancies at the Property as Landlord in its sole and absolute discretion shall
determine, and Tenant is not relying on any representation that any specific
tenant or number of tenants will occupy the Property.

39.22 Confidentiality. Tenant acknowledges and agrees that the terms, covenants
and conditions of this Lease are confidential, and disclosure thereof could
adversely affect the ability of Landlord to negotiate other leases with respect
to the Property and may impair Landlord’s relationships with other tenants at
the Property. Tenant agrees that Tenant and Tenant’s Agents shall not disclose
the terms, covenants and conditions of this Lease to any other person or entity
without the prior written consent of Landlord, which may be withheld in
Landlord’s sole and absolute discretion, except as required for financial
disclosures or securities filings. It is understood and agreed that damages
alone would be an inadequate remedy for the breach of this provision by Tenant,
and Landlord shall also have the right to seek specific performance of this
provision and to seek injunctive relief to prevent its breach or continued
breach.

40. TEMPORARY PREMISES. In the event that Landlord does not Substantially
Complete Landlord’s Work on or before the Outside Completion Date, Landlord
shall provide Tenant with a license to use the Temporary Premises. Such license
shall be subject to all of the terms, covenants and conditions of this Lease,
except that Tenant shall not be required to pay Base Rent and Additional Rent
with respect to the Temporary Premises; provided, however, that Tenant shall be
liable for the cost of any utilities and services that are provided to Tenant
with respect to the Temporary Premises. All other non-economic terms of this
Lease shall apply, subject to the following additional terms and conditions:

40.1 The Temporary Premises shall be provided on an “as is,” “where-is,” and
“with all faults” basis. By taking possession of the Temporary Premises, Tenant
is deemed to have accepted the Temporary Premises and agreed that the Temporary
Premises are in good order and satisfactory condition, with no representations
or warranties of any kind or nature, expressed or implied, by Landlord as to the
condition of the Temporary Premises, the Building, the Property, or the
suitability thereof for Tenant’s use.

 

37



--------------------------------------------------------------------------------

40.2 If, within ten (10) days after Landlord has notified Tenant that Landlord’s
Work is Substantially Complete, Tenant fails to surrender the Temporary Premises
(or any portion thereof) in accordance with the provisions of this Lease,
including, without limitation Section 35 (Surrender of Premises), Tenant shall
pay Landlord (a) as liquidated damages for such holding over alone, an amount,
calculated on a per diem basis for each day of such unlawful retention, equal to
the greater of 200% of (i) the then-current Annual Base Rent (which shall be
calculated at the rate of $23.00 per RSF based on 2,426 RSF), or (ii) the fair
market rental for the Temporary Premises, for the time Tenant thus remains in
possession, plus, in each case, all Additional Rent and other sums payable
hereunder, and (b) all other damages, costs and expenses sustained by Landlord
by reason of Tenant’s holding over. Without limiting any rights and remedies of
Landlord resulting by reason of the wrongful holding over by Tenant, or creating
any right in Tenant to continue in possession of the Temporary Premises, all
Tenant’s obligations with respect to the use, occupancy and maintenance of the
Temporary Premises shall continue during such period of unlawful retention. To
the maximum extent enforceable by law, Tenant covenants and agrees to exonerate,
indemnify, defend, protect and save Landlord, Landlord’s Agents and Landlord’s
Insured Parties harmless from and against any and all claims, demands, expenses,
losses, suits and damages (including reasonable attorneys’ fees) as may be
occasioned by reason of Tenant’s holding over, including, without limiting the
generality of the foregoing, any claims made by any succeeding tenant founded
upon such failure to surrender and any lost profits to Landlord resulting
therefrom. The provisions of this Section 40.2 shall survive the expiration or
earlier termination of this Lease.

40.3 Tenant agrees to keep the Temporary Premises in good order, condition and
repair, excepting only reasonable wear and tear, casualty and condemnation, and
shall indemnify Landlord against any and all damage to the Temporary Premises or
the Building arising from Tenant’s use of the Temporary Premises. Tenant agrees
not to make any alterations, additions, improvements or other changes in or to
the Temporary Premises, other than the installation of typical office
decorations and furnishings which are not affixed to the realty, without the
prior written consent of Landlord.

40.4 Tenant shall, at all times during the period that Tenant is in possession
of the Temporary Premises (or any portion thereof), procure and maintain at its
sole cost and expense insurance in accordance with Section 15 (Insurance) of
this Lease.

40.5 Tenant may not assign, mortgage, pledge, encumber or otherwise transfer its
interest or rights under Section 40, and any such purported transfer or
attempted transfer shall be null and void and without effect, shall terminate
Tenant’s rights under Section 40, and shall constitute an Event of Default under
this Lease.

40.6 It is understood that Tenant’s rights under Section 40 in no way constitute
a tenancy, and that nothing herein shall be constituted to create in whole or in
part, expressly or by implication, an estate or interest in land.

 

38



--------------------------------------------------------------------------------

40.7 If Tenant fails to perform any obligation hereunder, Landlord shall have
all rights and remedies available at law or equity after giving Tenant written
notice of such default.

41. EXHIBITS. Additional terms to this Lease, if any, are set forth in the
Exhibits attached hereto, which are incorporated herein by reference as follows:

Exhibit A - Plan of Premises

Exhibit B - Rules and Regulations

Exhibit C - Provisions Regarding Additional Rent

Exhibit D - Job Budget

Exhibit E - Form of Commencement Date Certificate

Exhibit F - Plan of Temporary Premises

[END OF TEXT; COUNTERPART SIGNATURE PAGE FOLLOWS.]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed as
of the date set forth above.

LANDLORD:

WLC THREE VI, L.L.C.,

a Delaware limited liability company

 

By:  

WLC Equity VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

  By:  

WLC-G Holdings VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

   

By:

 

WLC Investors VI, L.L.C.,

a Delaware limited liability company,

its Member

      By:  

Walton REIT Holdings B-VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

        By:  

Walton REIT B-VI, L.L.C.,

a Delaware limited liability company,

its Managing Member

          By:  

Walton Street Real Estate Fund VI-Q, L.P.,

a Delaware limited partnership,

its Managing Member

            By:  

Walton Street Managers VI, L.P.,

a Delaware limited partnership,

its General Partner

              By:  

WSC Managers VI, Inc.,

a Delaware corporation,

its General Partner

                By:  

/s/ Laura Weidaw                             

                Name:   Laura Weidaw                 Title:   Vice President    
              Hereunto duly authorized

[COUNTERPART SIGNATURE PAGE TO LEASE]

 

40



--------------------------------------------------------------------------------

TENANT:

PLANCK, LLC,

a Delaware limited liability company

By:

 

/s/ Charles Hale

Name:

  Charles Hale

Title:

  Manager   Hereunto duly authorized

[COUNTERPART SIGNATURE PAGE TO LEASE]

 

41



--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF PREMISES

(ATTACHED, CONSISTING OF 1 PAGE)

 

A-1



--------------------------------------------------------------------------------

LOGO [g105518cm_88.jpg]

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT C

PROVISIONS REGARDING ADDITIONAL RENT

NOTE: For purposes of Exhibit C only, “Property” shall mean the property
comprised of the Building, together with the parcel(s) of land on which it is
located, and any other improvements serving the same.

A. During each calendar year, or portion thereof, falling within the Lease Term,
Tenant shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata
Share of the amount by which Operating Expenses (as hereinafter defined) for the
applicable calendar year exceeds Operating Expenses for the Base Year. During
each Tax Fiscal Year, or portion thereof, falling within the Lease Term, Tenant
shall pay to Landlord as Additional Rent hereunder Tenant’s Pro Rata Share of
the amount by which Taxes (as hereinafter defined) for the applicable Tax Fiscal
Year exceeds Taxes for the Base Year. In no event shall Tenant’s Pro Rata Share
of Operating Expenses for any calendar year or Tenant’s Pro Rata Share of Taxes
for any Tax Fiscal Year be less than zero. Prior to the Commencement Date, or as
soon as practical thereafter, and prior to January 1 of each calendar year
during the Lease Term, or as soon as practical thereafter, Landlord shall make a
good faith estimate of (i) Operating Expenses for the applicable full or partial
calendar year and Tenant’s Pro Rata Share thereof and (ii) Taxes for the
applicable full or partial Tax Fiscal Year and Tenant’s Pro Rata Share thereof.
On or before the first day of each month during the Lease Term, Tenant shall pay
Landlord, as Additional Rent, a monthly installment equal to one-twelfth of
Tenant’s Pro Rata Share of (i) Landlord’s estimate of the amount by which
Operating Expenses for the applicable calendar year will exceed Operating
Expenses for the Base Year, and (ii) Landlord’s estimate of the amount by which
Taxes for the applicable Tax Fiscal Year will exceed Taxes for the Base Year.
Landlord shall have the right from time to time to reasonably revise the
estimate of Operating Expenses and Taxes and provide Tenant with a revised
statement therefor (provided, however, Landlord agrees that Landlord shall not
issue a revised statement more than twice in any calendar year for Operating
Expenses and twice in any Tax Fiscal Year for Taxes), and thereafter the amount
Tenant shall pay each month shall be based upon such revised estimate. If
Landlord does not provide Tenant with an estimate of Operating Expenses and/or
Taxes by January 1 of any calendar year, Tenant shall continue to pay a monthly
installment based on the previous year’s estimate until such time as Landlord
provides Tenant with an estimate of Operating Expenses and/or Taxes for the
current year. Upon receipt of such current year’s estimate, an adjustment shall
be made for any month during the current year with respect to which Tenant paid
monthly installments of Additional Rent based on the previous year’s estimate.
Tenant shall pay Landlord for any underpayment within thirty (30) days after
Landlord’s written demand. Any overpayment of Additional Rent shall, at
Landlord’s option, be refunded to Tenant or credited against the installments of
Additional Rent next coming due under this Lease. Any amount paid by Tenant
based on any estimate shall be subject to adjustment pursuant to Paragraph B
below when actual Operating Expenses or actual Taxes, as applicable, are
determined.

As soon as is practical following the end of each calendar year during the Lease
Term, Landlord shall furnish to Tenant a statement of Landlord’s actual
Operating Expenses and Taxes for the previous calendar year and Tax Fiscal Year.
If for any calendar year (or, as applicable, Tax Fiscal Year) Additional Rent
collected for the prior year, as a result of Landlord’s estimate of

 

C-1



--------------------------------------------------------------------------------

Operating Expenses or Taxes, is in excess of Tenant’s Pro Rata Share of the
amount by which Operating Expenses or Taxes, as applicable, for such prior year
exceeds Operating Expenses or Taxes for the Base Year, then Landlord shall
refund to Tenant any overpayment (or at Landlord’s option apply such amount
against Additional Rent due or to become due hereunder). Likewise, Tenant shall
pay to Landlord, on demand, any underpayment with respect to the prior year
whether or not this Lease has terminated prior to receipt by Tenant of a
statement for such underpayment, it being understood that this clause shall
survive the expiration or earlier termination of this Lease.

B. “Essential Capital Improvements” shall mean capital improvements made to the
Property (including the Building), which are (i) are anticipated to result in a
reduction in (or minimize increases in) Operating Expenses (regardless of
whether such result is achieved), (ii) are required to comply with any present
or anticipated conservation programs, (iii) are required to comply with any
Legal Requirements coming into applicability after the date of this Lease, (iv)
are necessary to enhance Building systems or improve security measures at the
Property, or (v) are necessary in order to prevent injury to persons or damage
to property or to otherwise alleviate the risk to life or safety due to a
dangerous condition or to prevent deterioration or further deterioration of a
condition which cannot reasonably be repaired by ordinary maintenance
procedures.

C. “Operating Expenses” shall mean any and all of Landlord’s operating expense
costs of any kind or nature paid or incurred in the ownership, operation,
maintenance and management of the Property (including the Building), all
computed on an accrual basis and in accordance with the terms, covenants and
conditions of this Lease, including, without limitation, the following:
(i) electricity, gas, fuel, steam, water, sewer and any other utility charges
(including surcharges) of whatever nature (excluding those charges paid by
Tenant or other tenants of the Property if such charges are sub-metered or
directly metered pursuant to their leases); (ii) any insurance premiums and
deductibles paid by Landlord; (iii) Property personnel costs, including, without
limitation, salaries, wages, fringe benefits, taxes, insurance and other direct
and indirect costs; (iv) management fees; (v) the cost of all service and
maintenance contracts, including, without limitation, security services,
janitorial services, interior and exterior landscaping services, sidewalk and
roadway maintenance, snow removal, and shuttle services; (vi) all other service,
maintenance and repair expenses, and the cost of all materials and supplies
therefor; (vii) the cost of any additional services not provided to the Property
on the Commencement Date but thereafter provided by Landlord in the prudent
management of the Property; (viii) the annual amortization of any Essential
Capital Improvements, amortized over the useful life thereof, as reasonably
determined by Landlord, including interest at a rate that is reasonably
equivalent to the interest rate that Landlord would be required to pay to
finance the cost of the Essential Capital Improvements in question as of the
date such Essential Capital Improvements are performed; and (ix) any other costs
and expenses (other than capital improvements) incurred by Landlord in operating
the Property (including the Building).

Operating Expenses shall not include the following: (i) rent or other charges
payable under any ground or underlying lease; (ii) any expenditures on account
of Landlord’s acquisition of air or similar development rights; (iii) costs of
repositioning, selling or syndicating Landlord’s interest

 

C-2



--------------------------------------------------------------------------------

in the Property; (iv) costs with respect to any financing or refinancing of the
Property, including debt service, amortization, points and commissions in
connection therewith; (v) the cost of making leasehold improvements to any
leasable space to prepare the same for occupancy by a tenant thereof, or
thereafter for the benefit of a particular tenant or tenants; (vi) services
performed for or provided to any tenant to the extent such services are
exclusive to such tenant; (vii) advertising and promotional expenditures,
contributions or gifts; (viii) brokerage fees or commissions; (ix) legal fees
incurred in connection with Landlord’s preparation, negotiation and enforcement
of leases with other tenants; (x) salaries for any agents or employees of
Landlord above those attributable to the operation, maintenance and management
of the Property; or (xi) any costs which have been previously included in
Operating Expenses or Taxes (whether under the same or a different category).

D. “Taxes” shall mean all taxes, assessments and governmental charges, whether
federal, state, county or municipal, and whether general or special, ordinary or
extraordinary, foreseen or unforeseen, imposed upon the Property (including the
Building), or due to the operation thereof, whether or not directly paid by
Landlord. Taxes shall not include income taxes, excess profit taxes, franchise
taxes or other taxes imposed or measured on or by the income of Landlord from
the operation of the Property; provided, however, that if, due to a future
change in the method of taxation or assessment, any income, excess profit,
franchise or other tax, however designated, shall be imposed in substitution, in
whole or in part, for (or in lieu of) any tax, assessment or charge which would
otherwise be included within the definition of Taxes, such other tax shall be
deemed to be included within Taxes as defined herein to the extent of such
substitution. If Landlord incurs any expenses (including, but not limited to,
reasonable attorneys’ fees) in connection with its efforts to reduce or minimize
increases in the Taxes and/or the assessed value of the Property, any and all
such expenses shall be added to, and made a part of, the Taxes for the Tax
Fiscal Year to which they relate. Tenant shall pay to the appropriate
governmental authority any use and occupancy tax. In the event that Landlord is
required by law to collect such tax, Tenant shall pay such use and occupancy tax
to Landlord as Additional Rent upon demand and Landlord shall remit any amounts
so paid to Landlord to the appropriate governmental authority. Estimates of real
estate taxes and assessments for any Tax Fiscal Year during the Lease Term shall
be determined based on Landlord’s good faith estimate of the real estate taxes
and assessments. Taxes hereunder are those accrued with respect to such Tax
Fiscal Year, as opposed to the real estate taxes and assessments paid or payable
for such Tax Fiscal Year.

E. Gross-Up Provision. If the Property is not at least ninety-five percent
(95%) occupied, in the aggregate, during any calendar year of the Lease Term, or
if Landlord is not supplying services to at least ninety-five percent (95%) of
the Rentable Area of the Building, at any time during any calendar year of the
Lease Term, actual Operating Expenses for purposes hereof shall be determined as
if the Property had been ninety-five percent (95%) occupied and Landlord had
been supplying services to ninety-five percent (95%) of the Rentable Area of the
Building during such year. If Operating Expenses for any calendar year during
the Lease Term are determined as provided in the foregoing sentence, Operating
Expenses for the Base Year shall also be determined as if the Property had been
ninety-five percent (95%) occupied and Landlord had been supplying services to
ninety-five percent (95%) of the Rentable Area of the Building during such year.

[END OF TEXT]

 

C-3